             Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 1 of 42


 1   Donald S. Davidson (SBN 231908)
     GREENBERG TRAURIG, LLP
 2   4 Embarcadero Center, Suite 3000
 3   San Francisco, CA 94111
     Telephone: (415) 655-1300
 4   Facsimile: (415) 707-2010
     davidsonds@gtlaw.com
 5
     Alicia R. Intriago (SBN 320102)
 6   GREENBERG TRAURIG, LLP
 7   1201 K Street, Suite 1100
     Sacramento, California 95814
 8   Telephone: 916.442.1111
     Facsimile: 916.448.1709
 9   intriagoa@gtlaw.com
10   Eric D. Wong
11   (Pro Hac Vice Application Forthcoming)
     GREENBERG TRAURIG, LLP
12   500 Campus Drive, Suite 400
     Florham Park, NJ 07932
13   Telephone: (973) 360-7900
     Facsimile: (973) 301-8410
14
     wonge@gtlaw.com
15
     Attorneys for Defendant
16   VERIZON COMMUNICATIONS INC.

17
                                     UNITED STATES DISTRICT COURT
18                                 NORTHERN DISTRICT OF CALIFORNIA
19
     JESSE KAUFMAN, on his own behalf and on          CASE NO.
20
     behalf of all those similarly situated,          CLASS ACTION
21
                     Plaintiff,                       NOTICE OF REMOVAL BY DEFENDANT
22                                                    VERIZON COMMUNICATIONS INC.
            v.                                        PURSUANT TO 28 U.S.C. SECTION
23                                                    1332(d)(2)
24   VERIZON COMMUNICATIONS, INC., JOHN
                                                      Removed from the Superior Court of California,
     DOE, a resident of California, and DOES I - X,   County of Alameda, Case No. RG19021474
25
                     Defendants.                      Action Filed:          May 31, 2019
26                                                    Action Removed:        July 5, 2019
27

28



                                  NOTICE OF REMOVAL FROM STATE COURT
                  Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 2 of 42


 1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C.

 3   §§ 1332, 1441, and 1446, Defendant Verizon Communications Inc. (“Verizon”) hereby removes the

 4   above-captioned putative class action from the Superior Court of California, County of Alameda, to the

 5   United States District Court for the Northern District of California. Verizon denies the allegations and

 6   relief sought in the Complaint, and files this Notice without waiving any defenses, exceptions, or

 7   obligations that may exist in their favor. Verizon further files this Notice without conceding, and

 8   specifically reserving, its right to contest the suitability of this lawsuit for certification as a class action.

 9   Verizon will provide evidence and affidavits to support the allegations of this pleading if required in the

10   event a challenge is raised to the Court’s jurisdiction. 1

11                      PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL

12           1.       On May 31, 2019, Plaintiff Jesse Kaufman (“Plaintiff”), individually and on behalf of all

13   others similarly-situated, filed a Class Action Complaint (the “Complaint”) against Verizon, captioned

14   Jesse Kaufman v. Verizon Communications, Inc., et al., Case No. RG19021474, in the Superior Court of

15   California, County of Alameda (“State Court Action”).

16           2.       Plaintiff served Verizon on June 6, 2019. The Complaint is the initial pleading setting forth

17   the claim for relief upon which this action is based. Pursuant to 28 U.S.C. § 1446(a), attached to this

18   Notice as Exhibit A are true copies of all process, pleadings, and orders served upon Verizon in the State

19   Court Action.

20           3.       Verizon is the only named defendant in the State Court Action. The defendants designated

21   as John Doe and Does I-X have not been named or served and are properly disregarded for the purpose of

22   this removal. 28 U.S.C. § 1441(a); Soliman v. Philip Morris Inc., 311 F.3d 966, 971 (9th Cir. 2002) (“The

23
     1
24     A removing defendant is only required to provide a “short and plain statement” of the bases for removal
     and need not present or plead evidentiary detail. Dart Cherokee Basin Operating Co., LLC v. Owens, 135
25   S. Ct. 547, 551 (2014); see also Janis v. Health Net, Inc., 472 F. App’x 533, 534 (9th Cir. 2012) (“Nothing
     in 28 U.S.C. § 1446 requires a removing defendant to attach evidence of the federal court’s jurisdiction to
26   its notice of removal. Section 1446(a) requires merely a ‘short and plain statement of the grounds for
     removal.’ Moreover, we have observed that ‘it is clearly appropriate for the district courts, in their
27
     discretion, to accept certain post-removal [evidence] as determinative of the [jurisdictional
28   requirements].’”); Hertz Corp. v. Friend, 559 U.S. 77, 96-97 (2010) (“When challenged on allegations of
     jurisdictional facts, the parties [who assert jurisdiction] must support their allegations by competent
     proof.”).
                                                            1
                                  NOTICE OF REMOVAL FROM STATE COURT
                 Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 3 of 42


 1   citizenship of fictitious defendants is disregarded for removal purposes and becomes relevant only if and

 2   when the plaintiff seeks leave to substitute a named defendant.”).

 3          4.        This removal is timely because it is being filed within 30 days of service of the Complaint.

 4   28 U.S.C. § 1446(b)(1).

 5                                                       VENUE

 6          5.        The Superior Court for Alameda County is located within the Northern District of

 7   California. 28 U.S.C. § 110. This Notice of Removal is therefore properly filed in this Court pursuant to

 8   28 U.S.C. § 1441(a).

 9                                    ALLEGATIONS OF THE COMPLAINT

10          6.        This putative class action was brought by Plaintiff on behalf of consumers he seeks to

11   represent (Compl. ¶ 27).

12          7.        Plaintiff alleges that: (1) an unidentified “John Doe” stole Plaintiff’s identity and used it to

13   purchase approximately $2,562 worth of telephone equipment from Verizon (id. at ¶¶ 7-8); (2) after

14   Plaintiff informed Verizon that he disputed the debt on the basis of identity theft, Verizon reported the

15   debt to credit reporting agencies (“CRAs”) as a “disputed” debt of Plaintiff and that this “caused those

16   agencies to lower Plaintiff’s credit score” (id. at ¶¶ 13, 15, 18, 22); (3) Verizon subsequently sent Plaintiff

17   a letter enclosing a Form W-9 related to Verizon’s write-off of the debt, to which Plaintiff responded by

18   disputing that the debt was his or that he owed it (id. at ¶¶ 19-21); and (4) Verizon subsequently sent

19   Plaintiff a Form 1099-C for tax year 2018, naming him as the debtor, and indicating a debt write-off in

20   the amount of $2,280, which Plaintiff alleges is an amount the Internal Revenue Service (“IRS”) requires

21   to be included as part of the debtor’s gross income on his federal income tax return (id. at ¶¶ 23-24).

22          8.        Plaintiff seeks to represent two proposed classes: the “Identity Theft Class” and the “W-9

23   Threat Class.”

24                    a. The proposed Identity Theft Class consists of “all California consumers (A) whose

25                        identity was stolen and whose stolen identity, including an address in California, was

26                        used by a person other than the consumer to create a debt to Verizon in the name of the

27                        consumer” and (B) who (1) filed a police report or a Department of Motor Vehicles

28                        investigative report, (2) gave Verizon, within the four years plus 20 days preceding the

                          filing of this complaint, a “First Notice” of their status as a victim of identity theft with
                                                             2
                                  NOTICE OF REMOVAL FROM STATE COURT
                 Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 4 of 42


 1                      respect to the disputed debt (including providing the police or investigative report if

 2                      requested by Verizon), and (3) continued to have Verizon assert against them, 20 days

 3                      or more after the date of the First Notice, that the disputed debt was theirs (id. at ¶ 27).

 4                      Within the Identity Theft Class, Plaintiff also seeks to represent three subclasses:

 5                      i.      The proposed Second Notice Subclass consists of those members of the

 6                              Identity Theft Class who sent Verizon a “Second Notice” disputing the debt on

 7                              the basis of identity theft or whose debt was the subject of a CRA’s request for

 8                              validation received by Verizon.

 9                      ii.     The proposed CRA Furnisher Subclass consists of all members of the Identity

10                              Theft Class to whom Verizon furnished information on the disputed debt to a

11                              CRA as a debt or disputed debt of the Identity Theft Class Member.

12                      iii.    The proposed Filed 1099-C Subclass consists of all members of the Identity

13                              Theft Class to whom Verizon sent, or filed with the IRS, a Form 1099-C that

14                              identified the member as the debtor for the disputed debt.

15                              (id.)

16                   b. The proposed W-9 Threat Class consists of all California consumers to whom Verizon

17                      sent in the four years preceding the filing of the Complaint a demand for payment of a

18                      debt with an enclosed request to fill out and return a Form W-9 to Verizon (id.).

19          9.       On behalf of Plaintiff and the putative class, the Complaint attempts to state claims for: (1)

20   alleged violations of the California Identity Theft Law (“CITL”), Cal. Civ. Code § 1798.93(a), on behalf

21   of the Identity Theft Class (id. at ¶¶ 38-44); (2) alleged violations of the CITL, Cal. Civ. Code §

22   1798.93(c)(6), on behalf of the Second Notice Subclass (id. at ¶¶ 45-50); (3) alleged violations of the

23   CITL, Cal. Civ. Code § 1798.93(c)(6)(A) & (C), on behalf of the Second Notice Subclass (id. at ¶¶ 51-

24   52); (4) alleged violations of the CITL, Cal. Civ. Code § 1798.93(c)(6)(B), on behalf of the Second Notice

25   Subclass (id. at ¶¶ 54-56); (5) two claims for alleged violations of the California Consumer Credit

26   Reporting Agencies Act (“CCRAA”), Cal. Civ. Code § 1785.25(a)(2)—one on behalf of the CRA

27   Furnisher Subclass only and the other on behalf of both the CRA Furnisher and Second Notice Subclasses

28   (id. at ¶¶ 57-70); (6) alleged violations of the California Unfair Competition Law, Bus. & Prof. Code §


                                                           3
                                 NOTICE OF REMOVAL FROM STATE COURT
               Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 5 of 42


 1   17200 et seq., on behalf of both the Identity Theft Class and the W-9 Threat Class (id. at ¶¶ 71-78); and

 2   (7) a claim for negligence in filing Form 1099-C on behalf of the Filed 1099-C Subclass (id. at ¶¶ 79-83).

 3           10.     On behalf of himself only, Plaintiff brings a state law negligence claim for failure to prevent

 4   fraud (id. ¶¶ 87-90) as well as a claim for common law theft against John Doe (id. at ¶¶ 84-86).

 5           11.     The Complaint seeks, inter alia: (1) unquantified and unspecified actual damages on behalf

 6   of all class members; (2) unquantified and unspecified restitution on behalf of all class members; (3)

 7   injunctive relief on behalf of all class members; (4) civil penalties on behalf of the Second Notice Subclass

 8   of up to $30,000 per putative subclass member; (5) punitive damages of $5,000 per class member on

 9   behalf of members of the Second Notice and CRA Subclasses; (6) unquantified damages against John Doe

10   for identity theft on behalf of Plaintiff only; (7) unquantified damages against Verizon for negligently

11   allowing John Doe to obtain merchandise using Plaintiff’s identity on behalf of Plaintiff only; and (8) for

12   attorney’s fees and costs (id. at ¶¶ 90(2), (5) - (12)).

13           12.     Verizon disputes Plaintiff’s allegations, denies that the Complaint has merit, denies that

14   the Class is certifiable, and denies that Plaintiff or the putative class has been harmed in any way. Verizon

15   also submits that this action does not satisfy the requirements for class certification under Fed. R. Civ. P.

16   23.

17                                      SERVICE ON THE STATE COURT

18           13.     As required by 28 U.S.C. § 1446(d), Verizon will promptly file with the Clerk of the

19   Alameda County Superior Court and serve on all parties a copy of this Notice of Removal.

20                                             BASIS FOR REMOVAL

21           14.     This action is within the original jurisdiction of this Court, and removal is proper under

22   CAFA, 28 U.S.C. § 1332(d), which grants district courts original jurisdiction over putative class actions,

23   involving over 100 putative class members, where any member of the putative class of plaintiffs is a citizen

24   of a State different from any defendant, and in which the amount in controversy in the aggregate exceeds

25   $5 million. As set forth below, this action satisfies each of the requirements of § 1332(d)(2) for original

26   jurisdiction under CAFA.

27           Putative Class Action

28           15.     This action meets the CAFA definition of a class action, which is “any civil action filed

     under rule 23 of the Federal Rules of Civil Procedure or similar State statute or rule of judicial procedure.”
                                                                4
                                  NOTICE OF REMOVAL FROM STATE COURT
                 Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 6 of 42


 1   28 U.S.C. §§ 1332(d)(1)(B), 1453(a) & (b). Plaintiff seeks certification of a class under California Code

 2   of Civil Procedure § 382 (Compl. ¶ 27).

 3           Class Consisting of More than 100 Members

 4           16.     Plaintiff alleges that the Identity Theft Class “would have more than 400 members.” (id.

 5   at ¶ 36).

 6           17.     Although the putative class members in this case are inherently difficult, if not impossible,

 7   to identify with certainty given how Plaintiff defines the classes, Verizon’s reasonably available records

 8   show that the classes alleged in the Complaint would exceed 100 individuals. For example, with respect

 9   to the Identity Theft Class, which purports to include all “California consumers” who disputed a debt

10   based on identity theft and continued to receive requests for payment from Verizon thereafter, according

11   to Verizon’s reasonably available records, during the claimed class period, at least approximately 3,687

12   consumers with a California billing address disputed debts owed to Verizon by claiming that their

13   identities were stolen, but because of their failure to substantiate their disputes or for other valid reasons,

14   the disputes were rejected and Verizon continued to seek payment of the debt from those consumers. With

15   respect to the W-9 Threat Class, the class is not defined as limited even to individuals who claim that they

16   were the victims of identity theft, but rather purports to include all “California consumers” to whom

17   Verizon sent a request to complete a W-9 with certain form language (id. at ¶ 27). The exact number of

18   consumers with a California billing address of whom Verizon has requested a W-9 is not readily

19   determined based on Verizon’s reasonably available records at this time, but the number would greatly

20   exceed 100. Accordingly, the aggregate number of members of the proposed classes is greater than 100

21   persons for purposes of 28 U.S.C. § 1332(d)(5)(B).

22           CAFA Diversity

23           18.     The required diversity of citizenship under CAFA is satisfied because “any member of a

24   class of Plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

25           19.     For diversity purposes, a corporation “shall be deemed a citizen of any State by which it

26   has been incorporated and of the State where it has its principal place of business.” 28 U.S.C. § 1332(c)(1).

27   To determine a corporation’s principal place of business, courts apply the “nerve center” test, which deems

28   the principal place of business to be the state in which the corporation’s officers direct, control, and


                                                           5
                                 NOTICE OF REMOVAL FROM STATE COURT
               Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 7 of 42


 1   coordinate the corporation’s activities. Hertz Corp. v. Friend, 559 U.S. 77, 91 (2010). A corporation’s

 2   principal place of business will typically be where the corporation maintains its headquarters. Id. at 81.

 3           20.     Verizon Communications Inc. is a Delaware corporation and maintains its principal place

 4   of business in New Jersey. Accordingly, for purposes of assessing diversity in this case, Verizon is a

 5   citizen of Delaware and New Jersey.

 6           21.     For diversity purposes, a person is a “citizen” of the state in which he or she is domiciled.

 7   Gilbert v. David, 235 U.S. 561, 569 (1915); Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.

 8   2001). Plaintiff alleges that he is, and for all relevant time periods was, a resident of California. While a

 9   “natural person’s state citizenship is then determined by her state of domicile, not her state of residence”

10   (id.), Verizon’s independent investigation confirmed that, in addition to residing in California, additional

11   evidence exists establishing that Plaintiff is a California domiciliary. 2 Accordingly, Plaintiff is a citizen

12   of California for diversity purposes.

13           22.     Doe defendants are disregarded when determining diversity jurisdiction for removal. 28

14   U.S.C. § 1441(b)(1) (“In determining whether a civil action is removable on the basis of the jurisdiction

15   under section 1332(a) of this title, the citizenship of defendants sued under fictitious names shall be

16   disregarded”); see Aguilar v. McKesson Corp., No. 1:16-CV-00308-LJO-SKO, 2016 U.S. Dist. LEXIS

17   61342, at *5-6 (E.D. Cal. May 6, 2016) (“the citizenship of the unidentified Doe defendants is immaterial

18   for determining diversity jurisdiction.”).

19           23.     Along with other members of the alleged putative class, Plaintiff is not a citizen of the same

20   states as Verizon. Accordingly, at least one proposed class member (Plaintiff) is a citizen of a state

21

22
     2
       Verizon’s investigation determined through publicly available records and information, inter alia, that
23
     Plaintiff (a) resides in California; (b) owns property in California; (c) is employed in California; (d) owns
24   a business in California; (e) is registered to vote in California; (f) has a California driver’s license; and (g)
     has family in California. These facts establish that Plaintiff is a citizen of California. See Lew v. Moss,
25   797 F.2d 747, 749-50 (9th Cir. 1986) (“To demonstrate citizenship for diversity purposes a party must (a)
     be a citizen of the United States, and (b) be domiciled in a state of the United States. . . . [A] person is
26   ‘domiciled’ in a location where he or she has established a fixed habitation or abode in a particular place,
     and intends to remain there permanently or indefinitely. . . . [T]he determination of an individual’s
27
     domicile involves a number of factors (no single factor controlling), including: current residence, voting
28   registration and voting practices, location of personal and real property, location of brokerage and bank
     accounts, location of spouse and family, membership in unions and other organizations, place of
     employment or business, driver's license and automobile registration, and payment of taxes.”).
                                                            6
                                 NOTICE OF REMOVAL FROM STATE COURT
              Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 8 of 42


 1   different from a defendant, thus satisfying the minimal diversity requirements of 28 U.S.C.

 2   § 1332(d)(2)(A).

 3          Amount in Controversy

 4          24.     Under CAFA, the claims of the individual class members are aggregated to determine if

 5   the amount in controversy exceeds the required “sum or value of $5,000,000, exclusive of interest and

 6   costs.” 28 U.S.C. §§ 1332(d)(2), (d)(6). Without conceding any merit to the Complaint’s allegations or

 7   causes of action, this jurisdictional threshold is met because, under Plaintiff’s theories of recovery, the

 8   amount in controversy exceeds $5 million.

 9          25.     Under CAFA, the amount in controversy “is what amount is put ‘in controversy’ by the

10   plaintiff’s complaint, not what a defendant will actually owe.” Korn v. Polo Ralph Lauren Corp., 536 F.

11   Supp. 2d 1199, 1205 (E.D. Cal. 2008) (quoting Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986

12   (S.D. Cal. 2005)). When measuring the amount in controversy, “a court must ‘assume that the allegations

13   of the complaint are true and assume that a jury will return a verdict for the plaintiff on all claims made in

14   the complaint.’” Campbell v. Vitran Exp., Inc., 471 F. App’x 646, 648 (9th Cir. 2012) (citing Kenneth

15   Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002)); Fritsch v.

16   Swift Transportation Corp., 899 F.3d 784, 795 (9th Cir. 2018) (“when we assess the amount in controversy

17   at the time of removal, we must include all relief to which a plaintiff is entitled if the action succeeds”).

18          26.     Furthermore, “Congress and the Supreme Court have instructed [courts] to interpret

19   CAFA’s provisions under section 1332 broadly in favor of removal.” Jordan v. Nationstar Mortg. LLC,

20   781 F.3d 1178, 1184 (9th Cir. 2015). “[N]o antiremoval presumption attends cases invoking CAFA,

21   which Congress enacted to facilitate adjudication of certain class actions in federal court.” Dart Cherokee

22   Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014).

23          27.     Plaintiff seeks actual damages and restitution on behalf of the putative class members in

24   both the Identity Theft Class and the W-9 Threat Class, but fails to allege the amount of damages sought.

25   In such circumstances, the removing party may satisfy the amount in controversy requirement with

26   information that demonstrates the scope of potential damages based on how the plaintiff has framed the

27   claims and the relief sought and “explain[s] plausibly how the stakes exceed $5 million.” Grant v. Capital

28   Mgmt. Servs., L.P., 449 F. App’x 598, 600 (9th Cir. 2011); see also Lewis v. Verizon Communications,

     Inc., 627 F.3d 395, 401 (9th Cr. 2010) (reversing remand and finding that Verizon sufficiently established
                                                           7
                                 NOTICE OF REMOVAL FROM STATE COURT
              Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 9 of 42


 1   that the amount in controversy could exceed $5 million by providing information that reflected the total

 2   potential scope of damages, since Verizon demonstrated in the notice of removal that “[t]he Plaintiff is

 3   seeking recovery from a pot that Defendant has shown could exceed $5 million.”); Mejia v. DHL Express

 4   (USA), Inc., No. 15-cv-890-GHK JCX, 2015 WL 2452755, at *4 (C.D. Cal. May 21, 2015) (accepting

 5   assumption of “100% violation rate” when assessing amount in controversy where defendant presented

 6   evidence of total wages paid as basis for removal of case asserting wage and hour claims); Goel v. Coal.

 7   Am. Holding Co. Inc., No. 11-cv-2349, 2011 WL 13128299, at *7 (C.D. Cal. May 19, 2011) (accepting

 8   evidence of total value of discounts as the “amount in controversy” as opposed to the portion of the total

 9   value that plaintiffs claimed were improper).

10          28.     Here, based on the information available and given Plaintiff’s allegations, the amount in

11   controversy exceeds $5 million.

12          29.     For example, as discussed above, based on Verizon’s reasonably available records, there

13   are at least approximately 3,687 individuals in the putative Identity Theft Class (consumers with a

14   California billing address who disputed debts based on identity theft and continued to be billed for those

15   debts) (see ¶ 17, supra). According to Verizon’s reasonably available records, the debts disputed by those

16   individuals exceed approximately $7,918,365.20. Plaintiff’s claims for restitution on behalf of the putative

17   class puts that entire amount in issue, and therefore, that amount is sufficient to satisfy the amount in

18   controversy requirement here. See Turcios v. Carma Labs., Inc., No. 12-cv-8487, 2012 WL 12893989, at

19   *3 (C.D. Cal. Dec. 13, 2012) (accepting evidence that gross revenue exceeded $5 million in support of

20   removal of restitution claim because defendant “must simply identify the ‘pot’ from which restitution will

21   be taken,” not the actual amount of restitution that might be due).

22          30.     In addition to actual damages and restitution, on behalf of the putative Second Notice

23   Subclass, Plaintiff seeks civil penalties of up to $30,000 under Cal. Civ. Code § 1798.93(c)(6) and punitive

24   damages of $5,000 under Cal. Civ. Code § 1785.31(a)(2)(B), per member of the proposed Second Notice

25   Subclass. That subclass is defined to include all members of the Identity Theft Class about whom Verizon

26   received a “Second Notice”, i.e., a communication “either (1) from the consumer . . . which asserts Verizon

27   continued to assert . . . that the Identity Theft Debt is a debt of the consumer, or (2) from a CRA seeking

28   validation of the debt based on a dispute by the consumer” (Compl. ¶ 27). At least 666 of the 3,687

     potential members of the putative Identity Theft Class are also potential members of the Second Notice
                                                          8
                                NOTICE OF REMOVAL FROM STATE COURT
             Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 10 of 42


 1   Subclass because, based on Verizon’s reasonably available records, Verizon either received a validation

 2   request from a credit reporting agency regarding the individual’s credit reported debt or the individual

 3   disputed the credit reporting directly to Verizon. Accordingly, the civil penalties and punitive damages

 4   Plaintiff seeks on behalf of the Second Notice Subclass exceed $5 million (666 x $35,000 = $23,310,000).

 5          31.     The additional categories of relief Plaintiff seeks, while unquantified in the Complaint,

 6   further enlarge the amount in controversy:

 7                  a.     Plaintiff’s claim for attorney’s fees is properly included in the amount in

 8                         controversy calculation, see Fritsch v. Swift Transp. Co. of Arizona, LLC, 899 F.3d

 9                         785, 794 (9th Cir. 2018) (“[b]ecause the law entitles [plaintiff] to an award of

10                         attorneys’ fees if he is successful, such future attorneys’ fees are at stake in the

11                         litigation, and must be included in the amount in controversy”); and

12                  b.     Plaintiff’s claim for injunctive relief is properly included in the amount in

13                         controversy calculation, see Fritsch, 899 F.3d at 793 (citing Gonzales v. Carmax

14                         Superstores, LLC, 849 F.3d 644, 648-49 (9th Cir. 2016); Lowdermilk v. U.S. Nat’l

15                         Bank Ass’n, 479 F.3d 994, 1000 (9th Cir. 2007), overruled on other grounds by

16                         Standard Fire Ins. Co. v. Knowles, 568 U.S. 588 (2013); Kroske v. U.S. Bank Corp.,

17                         432 F.3d 976, 980 (9th Cir. 2005)).

18          32.     Accordingly, the amount Plaintiff has placed in controversy exceeds the $5,000,000

19   threshold.

20                                        SUPPLEMENTAL JURISDICTION

21          33.     In addition, removal of Plaintiff’s two claims brought solely on behalf of himself—his theft

22   claim against John Doe and his negligence claim against Verizon for failure to prevent fraud—may be

23   removed pursuant to 28 U.S.C. § 1367(a) because this Court has original jurisdiction over Plaintiff’s First

24   through Eighth Causes of Action pursuant to CAFA. See Exxon Mobil Corp. v. Allapattah Servs., Inc.,

25   545 U.S. 546, 552 (2005) (“once a court has original jurisdiction over some claims in the action, it may

26   exercise supplemental jurisdiction over additional claims that are part of the same case or controversy”).

27   ///

28   ///


                                                         9
                                NOTICE OF REMOVAL FROM STATE COURT
             Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 11 of 42


 1                               RESERVATION OF RIGHTS AND DEFENSES
 2          34.     By filing this Notice of Removal, Verizon does not waive any defenses that may be
 3
     available to it and reserves all such defenses. In addition, Verizon does not concede that Plaintiff states
 4
     any claim upon which relief can be granted, or that Plaintiff is entitled to any relief of any nature.
 5
     Nonetheless, Plaintiff’s claims, as pleaded in the Complaint at the time of removal, “whether well or ill
 6

 7   founded in fact, fixes the right of the defendant to remove.” St. Paul Mercury Indem. Co. v. Red Cab Co.,

 8   202 U.S. 283, 294 (1938).

 9          35.     If any challenges to the propriety of the removal of this action arise, Verizon respectfully
10   requests the opportunity to present additional supportive evidence, affidavits, and oral argument.
11
            WHEREFORE, Verizon Communications Inc. hereby removes this Action to this Court from the
12
     Superior Court of Alameda County.
13

14
                                                  Respectfully submitted,
15
     Dated: July 5, 2019                          GREENBERG TRAURIG, LLP
16

17                                         By:             /s/ Donald Davidson
                                                 Donald Davidson
18                                               Eric Wong
                                                 Alicia Intriago
19                                               Attorneys for Verizon Communications Inc.
20

21

22

23

24

25

26

27

28


                                                        10
                                 NOTICE OF REMOVAL FROM STATE COURT
Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 12 of 42




                       EXHIBIT A
   Fax Server                                  6/4/2019 9:36:29 AM                              PAGE             1/001                 Fax Server
                      Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 13 of 42


2019-05-31 2:38 PM (PDT) To: +1 510-267-1546 From: +1 415-901-0504 Kaufman v. Vorizon complaint, civil,                                                                    Pago 2/29




                                                                                                                                                               SUM-100
                                                SUMMONS                                                                             FOR COURT USE OHLV
                                                                                                                                (SOLO PARA US0 DE LA CORTE)
                                         (CITACION JUDICIAL)
        NOTICE TO DEFENDANT:
        (AVISO AL DEMANDADO):
        Verizon Communications, Inc.                                                                                  FILED BY FAX
                                                                                                                        ALAMEDA COUNTY
                                                                                                                           May 31, 2019
        YOU ARE BEING SUED BY PLAINTIFF:                                                                                  CLERK OF
        (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                          THE SUPERIOR COURT
        Jesse Kaufman                                                                                                By Xian-xii Bowie, Deputy



         NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
         below.
            You have 30 CALENDAR DAYS alter this summons and legal papers are served on you to file a written response at this court and have a copy
         served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
         case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
         Online Self-Help Center [www.coudlnfo.ca.gov/solfhetp), your county law library, or ihe courthouse nearest you. IF you cannot pay the filing fee, ask
        the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default and your wages, money, and property
         may be taken without further warning from the court.
            There are other legal requirements. You may want to call an attorney right away, ir you do not know an attorney, you may want to call an attorney
         referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the California Legal Services Web site (imwMvihelpcaiHomm.org), the California Courts Online Self-Help Center
         (iwww.courtlnto.ca.gov/sellhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
        costs on any settlement or arbitration award of £10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
        lAVISOl Lo Ran demandado. SI no responde denlro de 30 dlas, la code puede decldlr en su contra sin escuchar su version. Lea la Infonratidn a
        continuation.
            Tiene 30 DlAS DE CALENDARIO despuOs de quo le entreguan esta citation y papeles legates para presenter una respuesta por escrito en esta
        code y hacer qua se entregue una copra al demandants. Una cade o una llamada talalOnica nolo protegen. Su respuesta por escrifo tiene que ester
        en formato legal coirecto si desea que procesen su caso en la code. Es posibte que haya un iormulario que usted pueda usar para su respuesta.
        Puede encontrar estos formularios de la code y mis information en el Centro de Ayuda de las Codes de Celifomia (Www.sucorta.ca.govJ, en la
        biblioteca de leyes de su condado o en la code que le quedo mis cerca. Si no puede pagar la ctrofa de presentation, pida al secretario de la code
        que le do un formulario da exancidn de pago de cuotas. Si no presents su respuesta a liempo, puede perder el caso por mcumplimiento y la code le
        podri quitar su sueldo, dinero y blenes sin mis advedencia.
           Hay otros requisitos legates. Es recomBndabla qua llama a un abogado inmedialamente. Si no conoce e un ubogado, puede Hamer a un aervttio.de
        remisiOn a abogados. Si no puede pagar a un abogado, es posibla que cumpla con los requisitos para obtener servldos legates grotuitos de un
        programs de servitioa legates sin fines do hero. Puede encontrar estos grupos sin fines do lucre en el sitio web de Cafriomia Legal Services,
        (Www.lawhalpcalifomia.orgJ, en el Centro de Ayuda de las Cortes de California, (Www.sucorte.ca.govJ o poniendose en contacto con la code o el
        colagio de abogados locales. A VISO: Por ley, la code tiene derecho a retiamar las cuotas y los costos axentos por imponer un gravamen sobre
        cualquler recuperactdn de $10,000 6 mis de valor recibida mediante un acuerdo o una concesiin de arbitraje en un caso de derecho civil. Tiene que
        pagar el gravamen da le code antes de que la code pueda desechar el caso.
       The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                                 (Ntimero eel Caso):
       (El nombre y direction de fa code es): Alameda Superior Court
        1225 Fallon St                                                                                                      RG19021474
       Oakland, CA 94612

       The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
       (El nombre, la direction y el numero de telefono del abogado del demandanle. o del demandante que no tiene abogado, es):
                                                                                         a rr\ rt/n a ncAA
        S. Chandler Visher, 268 Bush St. #4500, San Francisco, CA 94104 (7
                                                                                                                                       &~   cigita

        DATE:                                                                         Clerk, by                                                                , Deputy
        (Fecha)
                   May 31, 2019                                                       (Secretario)                                                              (Adjunlo)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
       (Para prveba de entrega de esta citation use el formuleno Proof of Service of Summons, (POS-010)).
                                         NOTICE TO THE PERSON SERVED: You are served
               OfjRT Of                  1. I  I as an individual defendant.
                                         2. |  | as the person sued under the fictitious name of (specify):


                                            3. I ^ I on behalf of (specify): Verizon Communications, Inc,
                                                under: GO CCP 416.10 (corporation)                     |-----1 CCP 416.60 (minor)
                                                       I     I CCP 416.20 (defunct corporation)        I     | CCP 416.70 (conservatee)
                                                       |-----1 CCP 416.40 (association or partnership) |      | CCP 416.90 (authorized person)
                                                   _0    dH other (specify):                  , \    \ ~
                                            4. I        by personal delivery on (dale):       \j?\ LfX
                                                                                                                                                                  Pane 1 cM
        Form Adapted ro? Mandatory use                                        SUMMONS                                                   Code ©f Ciril Procedure §§412.20,405
          Judicial Council of CaGfomb                                                                                                                     v/Wf.courVnto.cOsSov
          SUM-100 (Rev. July 1. 2009)



         Date Served:
        Time Served:
        Server:
                                         yrNUtUie
   Fax Server            6/4/2019 9:36:13 AM PAGE    1/001   Fax Server
           Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 14 of 42


2019-05-31 2:38 PM (PDT) To: +1 510-267-1546 From: +1 415-901-0504 Kaufman v. Verizon complaint, civil,                 Page 4/29




                                                                                       FILED BY FAX
         1    LAW OFFICES OF S. CHANDLER VISHER                                         ALAMEDA COUNTY

              S. Chandler Visher, State Bar No. 52957                                     May 31; 2019
         2    268 Bush St. #4500                                                              CLERK OF
              San Francisco. California 94104                                          THE SUPERIOR COURT
         3                                                                             By Xian-xii Bowie, Deputy
              Telephone (415) 901-0500
                                                                                       CASE NUMBER:
         4    Facsimile (415)901-0504
                                                                                           RG19021474
         5    Alan M. Kaufman, State Bar No. 57449
         6    369 Pine Street, Suite 218
              San Francisco. California 94104
         7    Telephone No. (415) 956-7770
              Fax No. (415)956-7773
         8    Email alan@kaulinanla\vsf.com
         9
              Attorneys for Plaintiff
       10
                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
       11
                                                      COUNTY OF ALAMEDA
       12

        13
              JESSE KAUFMAN, on his own behalf                        (CLASS ACTION)
       14     and on behalf of all those similarly
              situated,                                               No.
        15
                              Plaintiff
                      v.                                      COMPLAINT FOR PUBLIC
        1.6                                                   INJUNCTION AND OTHER RELIEF
        17    VERIZON COMMUNICATIONS,                         FOR VIOLATION OF CALIFORNIA
              INC., JOHN DOE. a resident of                   CONSUMER PROTECTION LAWS; •
        18    California, and DOES I - X,                     AND FOR DAMAGES FOR FRAUD
                                                              AND NEGLIGENCE
        19                   Defendants

       20
                             Comes now Plaintiff JESSE KAUFMAN and alleges the following:
       21
                                                              PARTIES
       22
                      I.     At all times mentioned in this complaint, Plaintiff JESSE KAUFMAN
       23
              ("Plaintiff’) was and is a resident of. and, on information and belief, all causes of action arose in,
       24
              Alameda County, State of California.
       25
                     2.      Defendant VERIZON COMMUNICATIONS, INC. (hereafter "Verizon”), a
       26
              corporation which does business throughout California. Verizon’s Customer Financial Services
       27

       28


              CLASS ACTION COMPLAINT
                                                                                                              1 of 26
            Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 15 of 42




 1   department uses the name Verizon Recovery; Verizon also operates using the name Verizon
 2   Wireless.
 3           3.     JOHN DOE is a name assigned to a male California resident who in the Spring of
 4   2017 unlawfully used the identity of Plaintiff to purchase goods and services, including
 5   telephone equipment from defendant Verizon. The Complaint will be amended at such time as
 6   the true name of the person sued as John Doe becomes known.
 7          4.      The true names or capacities, whether individual, corporate, associate or
 8   otherwise, of defendants named herein as DOES I through X, inclusive, are unknown to Plaintiff,
 9   who is informed and believes that each of these fictitiously named defendants is in some way
10   liable to Plaintiff, and Plaintiff therefore sues said Defendants by such fictitious names.
11   Specifically, but without limitation, Plaintiff believes the fictitiously named defendants may be
12   alter-egos of Verizon, successor or parent corporations, related entities and individuals and
13   entities involved in the conduct alleged herein. Plaintiff will amend this Complaint to show the
14   true and correct names and capacities of said fictitiously named defendants when the same have'
15   been ascertained. Verizon and Does I through X are collectively referred to as Verizon.
16           5..    Plaintiff is informed and believes that, at all times herein mentioned, each
17   defendant herein named, except John Doe, including those named fictitiously, were the agents,
18   employees or representatives of each other in doing the things herein alleged and, in so doing,
19   were acting in the course and scope of that agency, employment or representation and with the
20   permission, consent or ratification of their co-defendants. As such, the defendants, and each of
21   them, including those named fictitiously, are jointly and severally liable to Plaintiff.
22                     FACTS OF THEFT OF PLAINTIFF’S IDENTITY
23           6.     In or about April of 2017 John Doe assumed Plaintiffs identity and used it to
24   obtain credit for the purchase of goods, including telephone equipment from Verizon.
25           7.     On information and belief the purchase price of the telephone equipment John
26   Doe bought from Verizon using Plaintiffs identity was approximately $2,562.
27           8.     With due care and attention to the possibility of identity theft, Verizon could have
28   prevented John Doe from using Plaintiffs identity to purchase goods from it.


     CLASS ACTION COMPLAINT
                                                                                                   2 of 26
               Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 16 of 42




   1           9.      Some time in the Spring of 2017 Plaintiff became aware that his identity had been
   2   stolen and used to make purchases, including the purchases of telephone equipment from
   3   Verizon.
   4           10.     On learning that his identity had been used to make purchases he did not authorize
   5   or know about, Plaintiff filed an identity theft police report.
   6           11.     In or about April or May of 2017, Verizon billed Plaintiff for more than $2,500,
   7   based on the purchase made by John Doe.
   8           12.     Soon after receiving the Verizon bill based on the identity theft debt, Plaintiff,

   9   through Plaintiffs counsel Alan Kaufman, advised Verizon in writing that the debt was not that
 10    of Plaintiff but the result of identity theft.
 11            13.    Plaintiff provided Verizon with all verification documents proving the identity
 12    theft which it requested, including the police report, if requested.
  13           14.     After it received the identity theft information from Plaintiff, Verizon stopped
  14   billing Plaintiff for John Doe’s purchases from it.
 15            15.     Unknown to Plaintiff, however, Verizon reported the identity theft purchase to
  16   credit, reporting agencies (CRA’s) as an actual debt of the Plaintiff, merely noting, in its reports to
  17   those agencies that the debt was “disputed.”
  18           16..    On information and belief, the supposed Verizon debt appeared on Plaintiffs

  19   credit report from approximately June of 2017 to the present, as shown in Exhibit A hereto;
 20    which is a true copy of a page from Plaintiffs Experian credit report dated February 12, 2019.
 21            17.     On information and belief, Verizon reports the status of debts allegedly owed to it
 22    to the CRA’s at least once a month.
. 23           18.     On information and belief, the credit information supplied to Experian and other
 24    credit reporting agencies by Verizon, as shown in Exhibit A, caused those agencies to lower-
 25    Plaintiff s credit score, which is actual damage and loss of money or property.
 26            19.     In early December of 2018 Plaintiff received from Verizon a demand, dated
 27    November 29, 2018, a true copy of which is attached hereto as Exhibit B, for payment of John

 28


       CLASS ACTION COMPLAINT
                                                                                                      3 of 26
              Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 17 of 42




   1   Doe’s debt to Verizon which was incurred using Plaintiffs stolen identity. The demand letter in
   2   Exhibit B states:
   3                         a. That Verizon is “required to report to the IRS on a Form 1099-C” that it
   4                             has written off the unpaid identity theft debt for equipment it asserts is
   5                             owed by Plaintiff.
   6                         b. That the “IRS requires you to furnish this information [as requested on
   7                             Form W-9] to us on a Form W-9. If you fail to do so, you may be subject
   8                             to a $50 penalty imposed by the IRS.” The letter instructs Plaintiff to send
   9                             the completed W-9 to “Verizon Recovery” by January 15, 2019.
  10                         c. That “to prevent us from being required to report to the IRS, you can make
  11                             payment on the unpaid equipment charges by December 31, 2018” and
  12                             “If payment has already been made, thank you — you do not need to
  13                             complete or return Form W-9, and we will not be reporting anything to the
  14                             IRS.”
  15           20.        The Verizon demand letter enclosed a Form W-9, also included in Exhibit B, the
  16   instructions for which stated: “An individual or entity (Form. W-9 requester) who is required to
. 17   file an Information return with the IRS must obtain your correct taxpayer identification number.”
  18   (Italics added.)
  19           21.        In response to Verizon’s November 29 demand letter shown in Exhibit B, on
  20   December 17, 2018, Plaintiffs counsel Alan Kaufman sent a letter to Verizon, a true copy of
  21   which is attached hereto as Exhibit C. Alan Kaufman’s letter in Exhibit C reminds Verizon: (1)
  22   “that Jesse Kaufman has never had an account with Verizon for service or equipment;” (2) that
  23   “You previously sent bills for service and equipment to Jesse Kaufman;” (3) that “Upon receipt
  24   of the bills, I wrote to you advising you that Jesse Kaufman never open[ed] an account with or
  25   purchased or leased equipment from Verizon and that any transactions that may have occurred
  26   were by an imposter using Jesse Kaufman’s personal Identification information without his
  27   knowledge or authorization,” and; (4) that “Presumably you researched the matter based on the
  28


       CLASS ACTION COMPLAINT
                                                                                                       4 of 26
            Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 18 of 42




 1   information I previously provided and determined that Jesse Kaufman had no liability to Verizon
 2   as you ceased billing him.”
 3          22.     On information and belief, Verizon reported the purported debt owed by Plaintiff
 4   to the CRA’s, as shown in Exhibit A, at least two times after receiving Alan Kaufman’s letter
 5   shown in Exhibit C.
 6          23.     Verizon made no response to Alan Kaufman’s December 17 letter, but in early
 7   February, 2019, Plaintiff received a Form 1099-C for tax year 2018 naming him as the debtor,

 8   “Verizon Recovery” as the creditor, and giving the “debt description” as “EQUIP WRITE-OFF,”

 9   and the amount of the debt written off as $2,280. A true copy of the Form 1099-C Plaintiff
10   received from Verizon is attached hereto as Exhibit D.
11           24.    On information and belief, Verizon filed the Form 1099-C, as in Exhibit D, with
12   the Internal Revenue Service (“I.R.S.”).
13           25.    I.R.S. regulations require a person who receives a valid Form 1099-C to include,
14   the amount of the debt written off as part of their gross income on their federal income tax
15   return. 26U.S.C. §61.
16           26.    It is uniikeiy that Plaintiff will have his identity stolen in the future, and more
17   unlikely that, if his identity were stolen, the thief, would incur a debt in Plaintiffs name to             A



18   Verizon. It is. still more unlikely that Verizon would, after notice from Plaintiff of the identity .

19   theft nature of the debt, continue to seek to collect the debt from Plaintiff by sending him a
20   demand for payment or by reporting the debt to a consumer reporting agency. Absent a public
21   injunction halting its unfair business practices, Verizon will continue to use them..
22                                         CLASS DEFINITION
23           27.     Pursuant to California Code of Civil Procedure 382, representative Plaintiff brings
24   this action on his own behalf and on behalf all persons similarly situated, consisting of two
25   classes and three subclasses, defined as follows:
26   IDENTITY THEFT CLASS
27                   The Identity Theft Class consists of all California consumers (A) whose identity

28           was stolen and whose stolen identity, including an address in California, was used by a


     CLASS ACTION COMPLAINT
                                                                                                       5 of 26
            Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 19 of 42




 1          person other than the consumer to create a debt to Verizon in the name of the consumer
 2           (the “Identity Theft Debt”), and (B) who meet the following three requirements: (1) the
 3          consumer filed a police report, or a Department of Motor Vehicles investigative report,
 4          pursuant to Section 530.5 of the Penal Code; (2) the consumer gave Verizon, within the
 5          four years plus 20 days preceding the filing of this complaint, a First Notice* of their
 6          status as a victim of identity theft with respect to the Identity Theft Debt and; (3) Verizon
 7          continued to assert against the consumer, 20 days or more after the date of the First
 8          Notice (by means of a simple demand for payment, a demand for payment coupled with a
 9          threat to file a Form 1099-C, a report to a CRA, the filing or sending to the consumer a
10          Form 1099-C for the Identity Theft Debt, or otherwise), that the Identity Theft Debt was
11          that of the consumer. Some members of the Identity Theft Class are also members of one
12          or more of the following three subclasses of the Identity Theft Class:
13                  SECOND NOTICE SUBCLASS
14                  The Second Notice Subclass consists of those members of the Identity Theft Class
15          who sent Verizon a Second Notice.**
16                  CRA FURNISHER SUBCLASS
17                  The CRA Furnisher Subclass consists of all members of the Identity Theft Class
18          for whom Verizon furnished, on a date 20 or more days after the date of the First Notice,
19          information on the Identity Theft Debt to a consumer credit reporting agency (”CRA”) as
20          a debt, or disputed debt, of the Identity Theft Class member.
21                  FILED 1099-C SUBCLASS
22                  The Filed 1099-C Subclass consists of all Identity Theft Class members for whom
23          Verizon’s records show it either sent to the Identity Theft Class member, or filed.with the
24          IRS, a Form 1099-C which identified the Identity Theft Class member as the debtor for
25          the Identity Theft Debt, such as in Exhibit D hereto.
26           * A First Notice is a written communication to Verizon, as shown by Verizon’s records,
27   or by proof submitted in this action, which advises that a situation of identity theft might exist,
28   provided that, if Verizon’s records show it requested the consumer provide a copy of the


     CLASS ACTION COMPLAINT
                                                                                                   6 of 26
            Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 20 of 42




 1   consumer’s report of the identity theft to governmental authorities, Verizon’s records, or proof
 2   submitted in this action, also shows the consumer provided a valid copy of the police report or
 3   the Department of Motor Vehicles investigative report filed pursuant to Section 530.5 of the
 4   Penal Code at least 30 days prior the date this action was filed, in compliance with Cal. Civ.
 5   Code § 1798.93, subparagraph (c)(5).
 6          ** A “Second Notice” is a communication to Verizon, on a date at least 20 days after the
 7   date of the First Notice, either (1) from the consumer (evidenced by Verizon’s records, or shown
 8   by proof herein), which asserts Verizon continued to assert, after the presumed receipt of the
 9   First Notice, that the Identity Theft Debt is a debt of the consumer, or (2) from a CRA seeking
10   validation of the debt based cn a dispute by the consumer. Exhibit C hereto is an example of a
11   written Second Notice, but second notices may also be given verbally.
12   W-9 THREAT CLASS
13                  The W-9 Threat Class consists of all California consumers to whom Verizon sent, •'
14          in the four years preceding the filing of this complaint, a demand for payment of a debt, ,
15          with an enclosed request to fill out and return a Form W-9 (“W-9 Demand Letter”), such
16          as the one in Exhibit B hereto, and which includes at least one of the statements in
17          Exhibit B which are quoted in paragraph 19, above.
18                                      CLASS ALLEGATIONS
19          28.     Plaintiff is a member of both Classes and of all three Subclasses.
20          29. .   There is a well-defined community of interest in the questions of law and fact
21   involved affecting Plaintiff and the Classes in that the questions of fact and the questions of law
22   and what remedy is necessary to compensate and protect the Classes, are common to each
23   member of the Classes. These questions of law and fact predominate over questions that affect
24   only individual members of the Classes. The claim of the representative Plaintiff is typical of
25   those of the Classes and Subclasses and the representative Plaintiff will fairly and adequately
26   represent the interests of the Classes and Subclasses.
27          30.     There is no plain, speedy, or adequate remedy other than by maintenance of this
28   class action, since the damage or restitution to each member of the Classes may be relatively


     CLASS ACTION COMPLAINT
                                                                                                   7 of 26
                      Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 21 of 42




        1   small, making it economically unfeasible to pursue remedies other than a class action.
       2    Consequently, there would be a failure of justice but for the maintenance of the present class
       3    action.
       4              31.   The prosecution of individual actions by members of the Classes would tend to
       5    establish inconsistent standards of conduct for Verizon and to result in the impairment of
       6    members’ rights and the disposition of their interests through actions to which they were not
       7    parties; it would also result in the unnecessary duplication of effort and expense.
       8              32.   The Identity Theft Class may, through common proof, show that.it is entitled,
       9    pursuant to Cal. Civ. Code § 1798.93, to a declaration that the Identity Theft Debts are not owed
      10    by its members, and to an injunction preventing Verizon from attempting to collect the Identity
      11    Theft. Debt, and to dismissal of any action by Verizon seeking to collect the debts from Class
      12    members.
      13              33.   Each member of the W-9 Threat Class may show through common proof that it.
■     14.   was sent a false and deceptive W-9 Demand Letter by Verizon seeking payment of a debt. The .
    . .15   money paid to Verizon as a result of a W-9. Demand Letter may be proven by Verizon’s records.
    . 16      .       34:   Actual damages of, or restitution d.ue, any member of the Classes is, in many
      1:7   cases, quite small. Plaintiff prosecutes this action primarily for-injunctive and restitutionary
      18    relief, which will have the largest benefit to the Classes.
      19              35,   On information and belief, Plaintiff alleges that the Classes consist of a large
      20    number of persons. On information and belief, Verizon uses the form of W-9 Demand Letter sent
      21    to Plaintiff for all debtors for whom it intends to write off the debt, regardless of whether the
                                                    /
      22    debt is an actual debt of the Class member Or an ldentity Theft Debt. An online report by
      23    IdentityForce states: “In 2017, 6.64 percent of consumers became victims of identity fraud, or
      24    about 1 in 15 people. That equals 16.7 million victims last year, an increase of 1 million from
      25    2016.” In 2016 the population of the United States was about 330 million arid that of California
      26    about 40 million, or about 12% of the total. If the number of identity theft victims in the United
      27    States in the four years preceding the filing of this complaint were 66.8 million (16.7 million x
      28    4), the number of victims in California would be about 8 million (12%).


            CLASS ACTION COMPLAINT
                                                                                                          8 of 26
           Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 22 of 42




 1          36.        In a February 22, 2019, internet posting by Verizon executive vice president and
 2   group president of Verizon Wireless Ronan Dunne entitled “Protecting our customer from
 o
     identity theft and fraud,” he states that “Identity theft criminals target Verizon customers because
 4   we’re the only large U.S. communications provider that sells devices that are unlocked upon
 5   sale. It means after the device leaves our inventory, it will work on any compatible network.”
 6   The posting goes on to state that these criminals “impact about 7,000 customers every month.”
 7   One of these victims posted a February 26, 2018 online article titled “Identity Theft: How I spent
 8   $1,412.25 at Verizon Wireless.” In four years, this identity theft targeting Verizon phones would
 9   affect 336,000 people; if 12% of them lived in California that would be more than 40,000
10   purchases from Verizon through identity theft. If Verizon only continued to try to collect from
11   1% of these victims after receiving a First Notice, the Identity Theft Class would have more than
12   400 members.
13          37.        Plaintiff in this action will fairly and adequately protect the interests of the .        .<»$. •

14   members of the Classes, since Plaintiff possesses no interest which is adverse to the interests of ,*•;
15   absent members of either Class, and since Plaintiff has retained counsel experienced in the
16   prosecution of class actions.                                                                                    :

17                                     FIRST CAUSE OF ACTION
18                        (To establish Identity Theft Class as victims of identity theft
19                            and Verizon as claimant; Cal. Civ. Code § 1798.93(a))
20          38.        Plaintiff incorporates by reference herein the allegations in paragraphs 1 - 37 of
21   this complaint.
22          39.        Cal. Civ. Code § 1798.93(a) provides: “A person may bring an action against a
23   claimant to establish that the person is a victim of identity theft in connection with the claimant’s
24   claim against that person.”
25          40.        Cal. Civ. Code § 1798.92(a) defines a “Claimant” as “a person who has or
26   purports to have a claim for money or an interest in property in connection with a transaction
27   procured through identity theft.” Verizon is a claimant with respect to members of the Identity
28   Theft Class.


     CLASS ACTION COMPLAINT
                                                                                                       9 of 26
             Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 23 of 42




 1           41.        Cal. Civ. Code § 1798.92 (b) defines “Identity theft” as “the unauthorized use of
 2    another person’s personal identifying information to obtain credit, goods, services, money, or
 3    property.”
 4           42.        Cal. Civ. Code § 1798.93(c)(5) provides: “In order to recover actual damages or
 5    attorney’s fees in an action or cross-complaint filed by a person alleging that he or she is a victim
 6    of identity theft, the person shall show that he or she provided written notice to the claimant that
 7    a situation of identity theft might exist, including, upon written request of the claimant, a valid
 8    copy of the police report or the Department of Motor Vehicles investigative report promptly filed
 9    pursuant to Section 530.5 of the Penal Code at least 30 days prior to his or her filing of the
10    action, or within his or her cross-complaint pursuant to this section.” The First Notice meets the
11    “written notice” requirement of this section.
12           43.        All members of the Identity Theft Class have the right to recover actual damages
13    and attorney fees pursuant to Cal. Civ. Code § 1798.93(c)(5).
14           44.        All members of the Identity Theft Class also have the right to an injunction and
15    other relief as described.in Cal. Civ. Code § 1798.93(c)(1) - (c)(4).
16                                         SECOND CAUSE OF ACTION
17-                 (Civil penalties for violation of the Identity Theft 'Law by Verizon, on behalf of
18                               Second Notice Subclass; Cal. Civ. Code § 1798.93(c)(6))
19           45.        Plaintiff incorporates by reference herein the allegations in paragraphs 1 - 37 of
20    this complaint.
21           46.        Cal. Civ. Code § 1798.93(c)(6) provides that a victim of identity theft may obtain:
22    “A civil penalty, in addition to any other damages, of up to thirty thousand dollars ($30,000) if
23    the victim establishes by clear and convincing evidence all of the following:
24                 (A) That at least 30 days prior to filing an action or within the cross-complaint
25                 pursuant to this section, he or she provided written notice to the claimant at the
26                 address designated by the claimant for complaints related to credit reporting issues
27                 that a situation of identity theft might exist and explaining the basis for that belief.
28                 (B) That the claimant failed to diligently investigate the victim’s notification of a


      CLASS ACTION COMPLAINT
                                                                                                     10 of 26
                  Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 24 of 42




       1                 possible identity theft.
      2                  (C) That the claimant continued to pursue its claim against the victim after the
      3                  claimant was presented with facts that were later held to entitle the victim to a
      4                  judgment pursuant to this section.”
      5            47.       The existence of the First Notice in Verizon’s records for a Class member
      6    demonstrates compliance by the Second Notice Subclass members with subparagraph (A) quoted
    ' 7    in paragraph 46, above.
       8           48.       The fact that Verizon continued to assert its right to collect the Identity Theft
      9    Debt from members of the Second Notice Subclass after the First Notice demonstrates that it did .
     10    not “diligently investigate” the matter, and demonstrates compliance by members of the Second . .
     11    Notice Subclass with the requirements of subparagraph (B) quoted in paragraph 46, above.
     12            49.       The fact that Verizon continued to assert a right to payment of the Identity Theft . V,
.    13    Debt from members of the Second Notice Subclass after receipt of the First Notice, as evidenced
     14    by the Second Notice, demonstrates that the Second Notice Subclass members have met the
    • 15   requirements of subparagraph (C) quoted in paragraph 46, above.
     16            50.       All members of the Second Notice Subclass are entitled to civil penalties.
     17:                                     THIRD CAUSE OF ACTION
     18    (To establish proper notice to, and contued debt collection by, Verizon pursuant to Identity Theft

      19         Law on behalf of Second Notice Subclass; Gal. Civ. Code § 1798.93(c)(6)(A) & (C))
     20            51.       Plaintiff incorporates by reference herein the allegations in paragraphs 1 - 37 of
     21    this complaint.
     22           •52.       Cal. Civ. Code § 1798.93(c)(6) provides that a victim of identity theft may obtain:.
           ,(( A civil penalty, in addition to any other damages, of up to thirty thousand dollars. ($30,000) if
     23

     24    the victim establishes by clear and convincing evidence all of the following:
     25                  (A) That at least 30 days prior to filing an action or within the cross-complaint
     26                      pursuant to this section, he or she provided written notice to the claimant at the
     27                      address designated by the claimant for complaints related to credit reporting
     28                      issues that a situation of identity theft might exist and explaining the basis for that


           CLASS ACTION COMPLAINT
                                                                                                          11 of 26
              Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 25 of 42




 1                        belief.
 2                  (B) • • •
 3                  (C) That the claimant continued to pursue its claim against the victim after the
 4                        claimant was presented with facts that were later held to entitle the victim to a
 5                        judgment pursuant to this section.”
 6            53.         All members of the Second Notice Subclass who do not meet the requirements for
 7     relief pursuant to the Second Cause of Action are entitled to a declaration that they have :
 8     established that they meet the requirements of subparagraphs (A) and (C) quoted above.
 9                                             FOURTH CAUSE OF ACTION
10             (To establish Verizon’s failure to diligently investigate pursuant to Identity Theft Law on
11                     behalf of Second Notice Subclass; Cal. Civ. Code § 1798.93(c)(6)(B))
12            54. .       Plaintiff incorporates by reference herein the allegations in paragraphs 1 - 37 oft
13     this complaint.
14            55.         Cal. Civ. Code § 1798.93(c)(6) provides that a victim of identity theft may obtain:
15     “A civil penalty, in addition to any other damages, of up to thirty thousand dollars ($30,000) if
16     the victim establishes by clear and convincing evidence all of the fol lowing: *
                                                                                                                       . .!
17                  (A)
18                  (B) That the claimant failed to diligently investigate the-victim’s notification of a       - *.
19                  possible identity theft.
20                    (C)....”

21            56.         All members of the Second Notice Subclass who do not meet the requirements for
22     relief pursuant to the Second Cause of Action are entitled to a declaration that they have
23     established that they meet the requirements of subparagraph (B), quoted above.
24 '                                           FIFTH CAUSE OF ACTION
25             (Negligent violation of the California Consumer Credit Reporting Agencies Act,
26             by Verizon, on behalf of CRA Furnisher Subclass; Cal. Civ. Code § 1785.25(a))
27            57.         Plaintiff incorporates by reference herein the allegations in paragraphs 1 - 37 of
28     this complaint.


       CLASS ACTION COMPLAINT
                                                                                                     12 of 26
             Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 26 of 42




   1             58.     Verizon reported the Identity Theft Debt of Plaintiff and of members of the CRA
  2    Furnisher Subclass to Experian or other credit reporting agencies in ways that resulted in
  3    negative entries in the credit file of those persons, such as, for example, is shown in Exhibit A
  4    hereto.
   5             59.     Verizon knew or should have known that the information it gave to the CRA’s
  6    was false because it knew or should have known that the Identity Theft Debt of Plaintiff and of
   7   members of the CRA Furnisher Subclass were not debts they owed.
   8             60.     The purpose of furnishing the incorrect information to the CRA’s was to damage
  9    the credit scores and standing of the CRA Furnisher Subclass members in order to gain leverage
 10    in Verizon’s effort to collect the alleged debts.
  IT             61.     On information and belief, when consumers did, on occasion, dispute to consumer
  12   credit reporting agencies the validity of the “debt,” Verizon verified to the CRA’s that the              .
  13   Identity Theft Debt was legitimate and accurate.                                                   ■ 'y
 14              62;     Defendant violated Civil Code § 1785.25 (a) each time it furnished inaccurate or
  15   incomplete information about an Identity Theft Debt to a consumer credit reporting agency.
. 16             63. •   Plaintiff and all members of the Identity Theft Class, are consumers within the
  17   meaning of section 1785.3 (b) of the California Consumer Credit-.Reporling Agencies Act in that'
  18   they are all natural individuals.
  19             64.     Plaintiff and the CRA Furnisher Subclass suffered damages as a result of the

 20    violations of Civil Code § 1785.25 (a) as set forth above in that their credit score and credit
 21    rating were adversely impacted by the false reporting of the Identity Theft Debts;
 22              65.     Plaintiff and each CRA Furnisher Subclass member is entitled to recover actual

 23    damages pursuant to Civil Code § 1785.31(a)(2)(A), court costs, and attorney’s fees.
 24              66.     Plaintiff and the CRA Furnisher Subclass are entitled to injunctive relief pursuant

 25    to Civil Code § 1785.31 (b). Verizon continues to report the false information about the Identity

 26    Theft Debts to consumer reporting agencies, and such information will remain on their credit
 27    reports for up to seven years into the future unless Verizon is enjoined to remove the
 28    information.


       CLASS ACTION COMPLAINT
                                                                                                    13 of 26
            Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 27 of 42




 1
 2                                          SIXTH CAUSE OF ACTION
 3               (Willful violation of the California Consumer Credit Reporting Agencies Act,
 4               by Verizon, on behalf of persons who are members of both the Second Notice
 5                        and CRA Furnisher Subclasses; Cal. Civ. Code § 1785.25(a))
 6          67.        Plaintiff incorporates by reference herein, the allegations in paragraphs 1 - 37, and .
 7   58-66, of this complaint.
 8          68.        Each report to a CRA of a Second Notice Subclass member’s Identity Theft Debt
 9   20 or more days after the date of the Second Notice was a willful violation in that Verizon
10   intentionally and knowingly furnished inaccurate information to the consumer credit reporting
11   agencies.
12          69.        Plaintiff and each person subject to a report described in paragraph 68, above, is
13   entitled to recover punitive damages pursuant to Civil Code § 1785.31 (a)(2)(B). in the.amount .of
14   $5,000 against Verizon.
15          70.        In addition, ail persons subject to a report as described in paragraph 68, as a   .    .
16   whole, are entitled to recover punitive damages.in an amount the Court, may allow. In
17   determining the amount of award in any class action, the Court shall consider, among relevant:
18   factors, the amount of any actual damages awarded, the frequency of the Violations, the resources,
19   of the violator and the number of persons adversely affected.
20                                        SEVENTH CAUSE OF ACTION
21                            (Unfair Business Practices Act violations by Verizon,
22                       on behalf of both Classes; Bus. & Prof. Code § 17200, et seq.)
23          71.        Plaintiff incorporates by reference herein the allegations in paragraphs 1 - 37 of
24   this complaint.
25          72.        The Unfair Business Practices Act, California Business and Professions Code §
26   17200, et seq. ("UBPA"), also known less descriptively as the Unfair Competition Law (“UCL”),
27   prohibits any unlawful, unfair or fraudulent business act or practice.
28          73.        Verizon’s conduct constitutes illegal business practices within the meaning of the


     CLASS ACTION COMPLAINT
                                                                                                   14 of 26
            Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 28 of 42




 1   CUBPA in that Verizon unfairly, unlawfully and fraudulently, sent false and misleading W-9
 2   Demand Letters to members of the Classes.
 3          74.     The W-9 Demand Letter was particularly unfair, false, fraudulent and misleading
 4   with respect to the Identity Theft Class because the debts sought to be collected from the Class
 5   members were not actually their debts.
 6          75.     The W-9 Demand Letter violated the UBPA as to all members of the W-9 Threat
 7   Class in several ways, including:
 8                      a. Its statement that Verizon is “required to report to the IRS on a Form .
 9                          1099-C” is false and misleading because Verizon is not an entity that is .
10                         “required to report to the IRS” when it writes off a debt; such filing is
11                         entirely voluntary for entities such as Verizon.
12                      b. The W-9 Demand Letter states that the “IRS requires you to furnish this
13                          information [as requested on Form W-9] to us on a Form W-9. If you fail
14                         to do.so, you may be subject to a $50 penalty imposed by the IRS.” The
15                         letter instructs Plaintiff to send the completed W-9 to “Verizon Recovery”
16                         These statements are misleading because Verizon is not required to file a :.
17                          1099-C with the IRS, and even actual debtors are not required to provide
18                         Verizon with the Form W-9 information, so that the W-9 Threat Class

19                         members would not be subject to penalty by the IRS.
20                      c. The. W-9 Demand Letter states that “to prevent us from being required to
21                         report to the IRS, you can make payment on the unpaid equipment charges
22                         by December 31, 2018” and “If payment has already been made, thank
23                         you — you do not need to complete or return Form W-9, and we will not
24                         be reporting anything to the IRS.” The W-9 information includes the W-9
25                         Threat Class member’s current address and social security number, each
26                          of which would aid Verizon in collection of the debt. The letter was, then,
27                          merely an unfair ruse to attempt to collect a debt.
28


     CLASS ACTION COMPLAINT
                                                                                                15 of 26
             Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 29 of 42




 1                        d. The W-9 Demand Letter encloses a Form W-9, the instructions for which
 2                            state that: “An individual or entity (Form W-9 requester) who is required
 3                            to file an Information return with the IRS must obtain your correct
 4                            taxpayer identification number.” (Italics added.) Verizon knew or should
 5                            have known that it was not an entity which was “required to file an
 6                            Information returnf so the letter is unfair and misleading in suggesting
 7                            that Verizon is such an entity.
 8           76.       All members of the W-9 Threat Class who paid Verizon the debt sought to be
 9   collected by the W-9 Demand Letter may have made the payment as the result of Verizon’s
10   illegal business practices and is entitled to restitution.
11           77.       Verizon violated the UBPA by continuing to attempt to collect Identy Theft Debts
12   from the Identy Theft Class after receiving the First Notice; by continuing collection efforts
13   against the Second Notice Subclass after receiving the Second Notice; by making false reports to .
14   CRA’s with respect to the CRA Furnisher Subclass, and; by filing or sending 1099-C’s for the
15   Identity Theft Debts of the Filed i099-C.Subclass.                                              • :      •
16         .78.        Plaintiff lost money or property as a result of Verizon’s unfair business practices.
17                                   EIGHTH CAUSE OF ACTION
18        (Negligent Filing of Form 1099-C by Verizon, on behalf of the Filed 1099-C Subclass)                    )

19           79.       Plaintiff incorporates by reference herein the allegations in paragraphs 1 - 37 of
20   this complaint.
21           80.       Verizon had a duty not to file a Form 1009-C with respect to any person whom it .
22   knew or should have known did not owe it the debt described on that form.
23           81.       Verizon knew or should have known that members of the Filed 1099-C Subclass
24   did not owe it any money for the Identity Theft Debts.
25           82.       Verizon breached its duty to every member of the Filed 1099-C Subclass when it
26   sent or filed a 1099-C with respect to the member’s Identity Theft Debt.
27           83.       The filing of a Form 1099-C with respect to a debt that is not owed by the debtor
28   listed on that form causes damage to that person.


     CLASS ACTION COMPLAINT
                                                                                                   16 of 26
                  Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 30 of 42

                                                                                                                               c



       1                                    NINTH CAUSE OF ACTION
       2                                 (Theft by John Doe, on behalf of Plaintiff)
       3           84.       Plaintiff incorporates by reference herein the allegations in paragraphs 1 - 37 of
       4   this complaint.
       5           85.       John Doe fraudulently and illegally used Plaintiffs identity to obtain merchandise
       6   on credit from Verizon.
       7          86.        The identity theft by John Doe caused Plaintiff damage.
       8                                        TENTH CAUSE OF ACTION
       9                      ■ (Negligent Failure to Prevent Fraud by Verizon, on behalf of Plaintiff)
      10           87,    Plaintiff incorporates by reference herein the allegations in paragraphs 1 - 37 of
      11   this complaint.
    " 12           88.       Verizon had a duty to Plaintiff to protect him from the identity, theft damages, by           .
      13   having in'place reasonable procedures which would prevent identity theft purchases, and                 ■»4:



      14   reasonable control and implementation procedures which would ensure that its employees.                 “i-''




    ■ 15   actually used the anti-theft procedures.
      16           89.       Verizon breached its duty to have reasonable procedures to prevent identity theft
      17   purchases, or breached its duty to implement those procedures, by allowing John Doe to
•     18   purchase its goods in the State of California using Plaintiff s stolen identity,     ...

      19          90.        Verizon’s breach of its duties caused Plaintiff damage.

      20   WHEREFORE, Plaintiff prays for certification of the Classes and Subclasses and judgment on
      21   behalf of Plaintiff and the Classes and Subclasses against Verizon and John Doe, as follows:.
      22           1.        Determination that the members of the Identity Theft Class are victims of identity
      23   theft and that Verizon is a claimant for those debts, pursuant to the First Cause of Action;
      24           2.        For civil penalties on behalf of the Second Notice Subclass, pursuant to the
      25   Second Cause of Action;
      26           3.        A judgment that the Second Notice Subclass has established that it gave Verizon
      27   proper notice, and after notice Verizon continued collection efforts, under Cal. Civ. Code §
      28   1798.93(c)(6)(A) & (C), pursuant to the Third Cause of Action;


           CLASS ACTION COMPLAINT
                                                                                                          17 of 26
               Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 31 of 42




 1             4.     A judgment determining that Verizon failed to properly investigate the identity
 2   theft claims of the Second Notice Subclass (Cal. Civ. Code § 1798.93(c)(6)(B)), pursuant to the
 3   Fourth Cause of Action;
 4             5.     For damages and injunctive relief against Verizon for negligent violation of Cal.
 5   Civ. Code § 1785.25(a) on behalf of the CRA Furnisher Subclass, pursuant to the Fifth Cause of
 6   Action;
 7             6.     For punitive damages of $5,000 per class member, and classwide punitive
 8   damages as determined by the Court against Verizon, for willful violation of Cal. Civ. Code §
 9   1785.25(a) on behalf of persons who are members of both the Second Notice and CRA. Furnisher
10   Subclasses, pursuant to the Sixth Cause of Action;
11             7.     For public injunctive and restitutionary relief against Verizon for both Classes for
12   violation of the Unfair Business Practice Act* pursuant to the Seventh Cause of Action;
13             8.     For damages against Verizon for negligent-filing of Form 1099^C’s on behalf of
14   the Fjied 1099-C Subclass, pursuant to the Eighth Cause of Action;
15             9.     For damages for identity .theft agdinst John Doe on behalf of Plaintiff, pursuant to
16   the Ninth Cause of Action;                                                                    •'   •   ’t*   •   •   •




17             10.    For damages against Verizon for negligently allowing John Doe to obtain \ V
18   merchandise using Plaintiffs identity, on behalf of Plaintiff, pursuant to the Tenth Cause of .
19   Action;
20             11.    For reasonable attorney’s fees;
21             12.    For costs of suit and expenses herein incurred; and for such other and further
22   relief as the Court may deem proper.
23             Date: May 31, 2019
                                             LAW OFFICES OF S. CHANDLER VISHER
24
                                             ALAN MoKAUFMAN
25

26                                           By:
                                                   S. Chandler Visher, Attorneys for Plaintiff
27

28


     CLASS ACTION COMPLAINT
                                                                                                 18 of 26
                            Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 32 of 42
2/12/2019                                                      https://usa.experian.eom/#/print/experian/201902122137050570

   JESSE B KAUFMAN - Experian                                                                                                                   ■.
                                                                                                                                              ■rexperian.
   Date of Report: Feb 12, 2019


                                                                              VERIZON WIRELESS
    A                                                                                                                                                       Closed
                                                                               273323XXXXXXXX


        ACCOUNT DETAILS                                                                   CONTACT INFORMATION

        Account Name                                              VERIZON WIRELESS        PO BOX 650051
                                                                                          DALLAS, TX 75265
        Account #                                                  273323XXXXXXXX         (800)852-1922

        Original Creditor                                                                 PAYMENT HISTORY

        Company Sold                                                                            2019                   2018              2017
                                                                                          Jan Feb Mar Apr        Jan Feb Mar Apr   Jan Feb Mar Apr
        Account Type                                                           OTHER      qeodd
                                                                                          May Jun Jul Aug
                                                                                                          0000            ni inn
                                                                                                          May Jun Jul Aug May Jun Jul Aug
        Date Opened                                                          Apr 2017     □□□□ 0000 0000
                                                                                          Sep Oct Nov Dec Sep Oct Nov Dec Sep Oct Nov Dec
        Account Status                                                         Closed     □ □□□ 0000 0000
        Payment Status       Seriously past due date / assigned to attorney, collection
                             agency, or credit grantor's internal collection department   | FP | Failed to Pay

        Status Updated                                                      May 2017

        Balance                                                                 $2,562

        Balance                                                          Jan 31,2019
        Updated

        Original Balance                                                            $0

        Monthly
        Payment

        Past Due                                                                $2,562
        Amount

        Highest Balance                                                         $2,562

        Terms                                                                t TMonth

        Responsibility . .                                                   Individual

        Your Statement

        Comments                            Account in dispute-reported by subscriber

                            Account information disputed by consumer under the Fair
                                                               Credit Reporting Act




        Summary                }     Accounts (Closed)                  > Collections            >      Inquiries          /Public Records/ Credit Score j




https://usa.experian.eom/#/print/experian/201902122137050570 Exhibit A tO Complaint                                                                  19 of 26    20/34
                   Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 33 of 42

                                                  »                             i




  verizorr
  P. O? Box 650051
  Dallas, TX 75265-0051



                                                                                                    I




                                                                                                                11/29/18


   JESSE KAUFMAN                                                    000013150
   5145 PINECREST DR                                                   P211
   OAKLAND           CA    94 605                                                               /




   Dear Verizon. Customer:
                                      * * * URGENT * *- Hr
    ACCOUNT NUMBER:__027332303800001
    Verizon is obligated to reportl unpaid equipment charges on written off ■
    accounts pursuant_to_our,policy, to both the IRS and you, the customer. .
          - Our records indicate your written- off account includes unpaid
            equipment charges that we will be 'required't6_.cepoYt1 to the IRS
            on a Form I09.9-C.                                                  >
    We need you to validate your correct information (Name, A.ddress, Social-
    Security Number or Tax ID number 1 in order to report accurately to you ■                                                       !
    and to the IRS. The - IR3„requlresilyou_to_furnish 'this. information -tojus'
    pihjs Form^W-9? -If you faiito'dojso ' tyou may be ' subj ect to a $50 Density, '
   iImposed_by.ithe. IRS.* Please update, the enclosed-Form W-9 and return it
    NO LATER Chan January 15, 2019 to Verizon at:
                           Verizon. Recovery
                           P.O. Box 650051
                          'Dallas, TX 75265-0051            ;                                                           ’1   !
    For y°ur convenience,_andjto prevent " us :f rom ■ beiiig-required' to report ^to'                             tv                   '•»r

   (.the IRS, you carT raa):e_p3yment,_on^the_unpaid_equipment, charges. by
   'Oecemberfc31,^2018,,by, visiting our easy-to-use and secure payment website.
   ■at www.verizonwireless.com/PayMyBill.            ,                     . ‘ ;
    We accept checks, debit cards and most major credit cards. Payments can
  ■ be made 24 hours .a day, free of charge. If you make payment, you do.-.not
    need to complete or return Form W-9.

   If ■payment'. hasralreadyTbeen made, thank you — you do not need to complete
 ■ or return Form'W-9., and we_wi 1 l_n»t be^reporting^anything to^the^IRS:
   Sincerely,
   Verizon Customer Financial Services
------ V                                     .1       S+t&x&atgj-. .... V_■..




   DETACK HERE AND RETURN FOR TIMELY PROCESSING

   Please include your account number(s) on your check:
   Account Number: 027332303800001
   Market Code:                                                                                                              f) .


                                                                                                              c(bt J
                                                                                                        c<?   - /V "VA—

           JESSE KAUFMAN                                                            P.O. Box 650051
                                                                                    Dallas, TX 75265-9051
           5145 PINECREST DR
           OAKLAND           CA     94605
                                                                                ........... .



                                                               Exhibit B to Complaint                            20 of 26
                                 Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 34 of 42




Form     W-9
(Rev. November 2017)
                                                            Request for Taxpayer
                                                  Identification Number and Certification
                                                                                                                                                          Give Form to the
                                                                                                                                                          requester. Do not
Department of the Treasury                                                                                                                                send to the IRS.
Internal Revenue Service                     ► Go to www.irs.gov/FormW9 for instructions and the latest information.
         1 Name (as shown on your Income tax return). Name is required on this fine; do not leave this line blank.


         2 Business name/disregarded entity name, If different from above


   co
    a> 3 Check appropriate box for federal tax classification of the person whose name Is entered on line 1. Check only one of the        4 Exemptions (codes apply only to
    O)        following seven boxes.                                                                                                      certain entities, not Individuals; see
                                                                                                                                          Instructions on page 3):
    C     0 tndlvidual/sole proprietor or       O C Corporation         CD S Corporation       0 Partnership          CD Trust/estate
            single-member LLC                                                                                                             Exempt payee code (U any)
 d 8
          I    I Limited liability company. Enter the tax classification (C=C corporation, S=S corporation. P=Partnerahlp) ►
                Note: Check the appropriate box In the line above for the tax classification of the single-member owner. Do not check Exemption from FATCA reporting
** 7a           LLC If the LLC Is classified as e single-member LLC that is disregarded from the owner unless the owner of the LLC is code (If any) ________________
i£
CL o
                another LLC that l9 not disregarded from the owner for U.8. federal tat purposes. Otherwise, a single-member LLC that
                Is disregarded from the owner should check the appropriate box for the tax classification of Its owner.
   £
    3     l l Other (see Instructions) ►                                                                                                  (Applies to »ceo untt molntatn*d outside the USJ

   &o>   S Address (number, atreet, and apt. or suite no.) Seo Instructions.                                          Requester's name and address (optional)

    CD

         6 City, state, and ZIP code


         7 List account numbers) here (optional)


■ifidia             Taxpayer Identification Number (TIN)
Enter your TIN In the appropriate box. The TIN provided must match the name given on line 1 to avoid                           Social security number
backup withholding. For Individuals, this Is generally your social security number (SSN). However, for a
resident alien, sole proprietor, or disregarded entity, see the Instructions for Pari I, later. For other
entities, it Is your employer Identification number (EIN). If you do not have anumber, see How to get a
TIN, later.                                                                                                                    or
Note: If the account Is In more than one name, see the Instructions for line 1. Also see What Name and                          Employer Identification number
Number To Give the Requester for guidelines on whose number to enter.



 Part II             Certification
Under penalties of perjury, I certify that:
1. The number shown on this form Is my correct taxpayer Identification number (or I am waiting for a number to be Issued to me); and
2.1 am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue
   Service (IRS) that I am subject to backup withholding as a result of a failure to report all Interest or dividends, or (c) the IRS has notified me that I am
   no longer subject to backup withholding; and

3.1 am a U.S. citizen or other U.S. person (defined below); and
4. The FATCA oode(s) entered on this form (if any) Indicating that I am exempt from FATCA reporting Is correct.
Certification Instructions. You must cross out Item 2 above if you have been notified by the IRS that you are currently subject to backup withholding because
you have failed to report all Interest and dividends on your tax return. For real estate transactions, Item 2 does not apply. For mortgage Interest paid,
acquisition or abandonment of secured property, cancellation of debt, contributions to an Individual retirement arrangement (IRA), and generally, payments
other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the Instructions for Part II, later.

Sign             Signature of
Here             U.S. person ►                                                                                       Date ►


General Instructions                                                                         • Form 1099-DIV (dividends, Including those from stocks or mutual
                                                                                             funds)
Section references are to the Internal Revenue Code unless otherwise
                                                                                             • Form 1099-MISC (various types of income, prizes, awards, or gross
noted.
                                                                                             proceeds)
Future developments. For the latest Information about developments
                                                                                             • Form 1099-B (stock or mutual fund sales and certain other
related to Form W-9 and Its Instructions, such as legislation enacted
                                                                                             transactions by brokers)
after they were published, go to www.lrs.gov/FormW9.
                                                                                              • Form 1099-S (proceeds from real estate transactions)
Purpose of Form                                                                               • Form 1099-K (merchant card and third party network transactions)
                                                                                              • Form 109B (home mortgage Interest), 1098-E (student loan Interest),
An Individual or entity (Form W-9 requester) who Is required to file an
                                                                                              1098-T (tuition)
Information return with the IRS must obtain your correct taxpayer
Identification number (TIN) which may be your social security number                          • Form 1099-C (canceled debt)
(SSN), Individual taxpayer identification number (ITIN), adoption                             • Form 1099-A (acquisition or abandonment of secured property)
taxpayer Identification number (ATIN), or employer Identification number
                                                                                                Use Form W-9 only if you are a U.S. person (including a resident
(EIN), to report on an Information return the amount paid to you, or other
                                                                                             alien), to provide your correct TIN.
amount reportable on an Information return. Examples of Information
returns include, but are not limited to, the following.                                         If you do not return Form W-9 to the requester with a TIN, you might
                                                                                             be subject to backup withholding. See What Is backup withholding,
 • Form 1099-INT (Interest earned or paid)
                                                                                             later.


                                                                   Cal. No. 10231X                                                                      Form W-9 (Rev. 11-2017)

                                                                                Exhibit B to Complaint                                                                      21 of 26
                        Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 35 of 42




 Form W-9 (Rev. 11-2017)                                                                                                                               Page 3

 Criminal penalty for falsifying Information. Willfully falsifying                IF the entity/per6on on line 1 is     THEN check the box for...
 certifications or affirmations may subject you to criminal penalties             a(n)...
 Including fines and/or Imprisonment.
 Misuse of TINs. If the requester discloses or uses TINs in violation of         « Corporation                          Corporation
 federal law, the requester may be subject to civil and criminal penalties.      • Individual                           Individual/sole proprietor or single­
                                                                                 • Sole proprietorship, or              member LLC
 Specific instructions                                                           • Single-member limited liability
                                                                                 company (LLC) owned by an
 Line 1                                                                          Individual and disregarded for U.S.
 You must enter one of the following on this line; do not leave this line        federal tax purposes.
 blank. The name should match the name on your tax return.
                                                                                 • LLC treated as a partnership for     Limited liability company and enter
    If this Form W-9 Is for a joint account (other than an account               U.S. federal tax purposes,             the appropriate tax classification.
 maintained by a foreign financial Institution (FFI)), list first, and then      • LLC that has filed Form 8832 or      (P= Partnership; C= C corporation;
 circle, the name of the person or entity whose number you entered in            2553 to be taxed as a corporation,     or S= S corporation)
 Part I of Form W-9. If you are providing Form W-9 to an FFI to document         or
 a joint account, each holder of the account that is a U.S. person must
                                                                                 • LLC that Is disregarded as an
 provide a Form W-9.
                                                                                 entity separate from Its owner but
   a. Individual. Generally, enter the name shown on your tax return. If         the owner Is another LLC that Is
 you have changed your last name without Informing the Social Security           not disregarded for U.S. federal tax
 Administration (SSA) of the name change, enter your first name; the last        purposes.
 name as shown on your social security card, and your new last name.
                                                                                 ■ Partnership                          Partnership
 Note: ITIN applicant: Enter your individual name as it was entered on
 your Form W-7 application, line 1a. This should also be the same as the         • Trust/estate                         Trust/estate
 name you entered on the Form 1040/1040A/1040EZ you filed with your
 application.                                                                    Line 4, Exemptions
   b. Sole proprietor or single-member LLC. Enter your Individual                If you are exempt from backup withholding and/or FATCA reporting,
 name as shown on your 1040/1040A/1040EZ on line 1. You may enter                enter In the appropriate space on line 4 any code(s) that may apply to
 your business, trade, or "doing business as” (DBA) name on line 2.              you.
                                                                                 Exempt payee code.
    c. Partnership, LLC that is not a single-member LLC, C
                                                                                 • Generally, individuals (including sole proprietors) are not exempt from
 corporation, or S corporation. Enter the entity's name as shown on the
                                                                                 backup-withholding.’
 entity's tax return on line 1 and any business, trade, or DBA name on
 line 2.                                                                         • Except as provided below, corporations are exempt from backup
                                                                                 withholding for certain payments, including Interest and dividends.
    d. Other entities. Enter your name as shown on required U.S. federal
  tax documents on line 1. This name should match the name shown on the          • Corporations are not exempt from backup withholding for payments
  charter or other legal document creating the entity. You may enter any         made In settlement of payment card or third party network transactions,
  business, trade, or DBA name on line 2.                                        • Corporations are not exempt from backup withholding with respect to
    a. Disregarded entity. For U.S. federal tax purposes, an entity that is      attorneys’ fees or gross proceeds paid to attorneys, and corporations
  disregarded as an entity separate from Its owner Is treated as a               that provide medical or health care services are not exempt with respect
  "disregarded entity.” See Regulations section 301.7701 -2(c)(2)(ili). Enter    to payments reportable on Form 1099-MISC.
  the owner's name on line 1. The name of the entity entered on line 1             The following codes Identify payees that are exempt from backup
■ should never be a disregarded entity. The name on line 1 should be the         withholding. Enter the appropriate code in the space In line 4.
  name shown on the Income tax return on which the Income should be
                                                                                   1 —An organization exempt from tax under section 501(a), any IRA, or
  reported. For example, if a foreign LLC that Is treated as a disregarded
  entity for U.S. federal tax purposes has a single owner that is a U.S.         a custodial account under section 403(b)(7) If the account satisfies the
                                                                                 requirements of section 401(f)(2)
  person, the U.S. owner's name Is required to be provided on line 1. If
  the direct owner of the entity Is also a disregarded entity, enter the first    2—The United States or any of Its agencies or Instrumentalities
  owner that Is not disregarded for federal tax purposes. Enter the               3—A state, the District of Columbia, a U.S. commonwealth or ..
  disregarded entity’s name on line 2, "Business name/disregarded entity         possession, or any of fheir political subdivisions or instrumentalities
  name.” If the owner of the disregarded entity Is a foreign person, the
  owner must complete an appropriate Form W-8 Instead of a Form W-9.              4— Aforeign government or any of Its political subdivisions, agencies,
  This Is the case even If the foreign person has a U.S. TIN,                    or Instrumentalities
                                                                                  5—A corporation
 Line 2                                                                           6—A dealer In securities or commodities required to register In the
 If you have a business name, trade name, DBA name, or disregarded               United States, the District of Columbia, or a U.S, commonwealth or .
 entity name, you may enter It on line 2.                                        possession
                                                                                  7— Afutures commission merchant registered with the Commodity
 Line 3                                                                          Futures Trading Commission
 Check the appropriate box on line 3 for the U.S. federal tax                     8— Areal estate investment trust
 classification of the person whose name is entered on line 1. Check only
 one box on line 3.                                                                9—An entity registered at all times during the tax year under the
                                                                                 Investment Company Act of 1940
                                                                                 10—A common trust fund operated by a bank under section 584(a)
                                                                                 11 —A financial Institution
                                                                                 12— Amiddleman known In the Investment community as a nominee or
                                                                                 custodian
                                                                                 13—A trust exempt from tax under section 664 or described in section
                                                                                 4947




                                                                        Exhibit B to Complaint                                                    22 of 26
                               Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 36 of 42




Form W-9 (Rov. 11-2017)                                                                                                                                            Page 5

  1. Interest, dividend, and barter exchange accounts opened                                     For this type of account:                     Give name and EIN of:
before 1984 and broker accounts considered active during 1983.
                                                                                           14. Account with the Department of             The public entity
You must give your correct TIN, but you do not have to sign the
                                                                                               Agriculture in the name of a public
certification.
                                                                                               entity (such as a state or local
  2. Interest, dividend, broker, and barter exchange accounts                                  government, school district, or
opened after 1983 and broker accounts considered inactive during                               prison) that receives agricultural
1983. You must sign the certification or backup withholding will apply. If                     program payments
you are subject to backup withholding and you are merely providing
your correct TIN to the requester, you must cross out item 2 In the                        15. Grantor trust filing under the Form        The trust
certification before signing the form.                                                         1041 Filing Method or the Optional
  3. Real estate transactions. You must sign the certification. You may                        Form 1099 Filing Method 2 (see
cross out item 2 of the certification.                                                         Regulations section 1,671-4(b)(2)(l)(B))
   4. Other payments. You must give your correct TIN, but you do not                       ’ List first and circle the name of the person whose number you furnish.
have to sign the certification unless you have been notified that you                      If only one person on a joint account has an SSN, that person's number
have previously given an Incorrect TIN. "Other payments” Include                           must be furnished.
payments made In the course of the requester's trade or business for                       1 Circle the minor’s name and furnish the minor’s SSN.
rents, royalties, goods (other than bills for merchandise), medical and
health care services (Including payments to corporations), payments to                    3 You must show your Individual name and you may also enter your
a nonemployee for services, payments made In settlement of payment                        business or DBA name on the "Business name/disregarded entity”
card and third party network transactions, payments to certain fishing                    name line. You may use either your SSN or EIN (If you have one), but the
boat crew members and fishermen, and gross'proceeds paid to                              —IRS encourages you to use your SSN.
attorneys (including payments to corporations).
                                                                                           * List first and circle the name of the trust, estate, or pension trust. (Do
  5. Mortgage Interest paid by you, acquisition or abandonment of                          not furnish the TIN of the personal representative or trustee unless the
secured property, cancellation of debt, qualified tuition program                          legal entity Itself Is not designated In the account title.) Also see Special
payments (under section 529), ABLE accounts (under section 529A),                          rules lor partnerships, earlier.
IRA, Coverdell ESA, Archer MSA or HSA contributions or
distributions, and pension distributions. You must give your correct                       ‘Note: The grantor also must provide a Form W-9 to trustee of trust.
TIN, but you do not have to sign the certification.                                        Note: If no name Is circled when more than one name is listed, the
                                                                                           number will be considered to be that of the first name listed.
What Name and Number To Give the Requester
      For this type of account:                     Give name and SSN of:                  Secure Your Tax Records From Identity Theft
 1. Individual                                 The Individual                              Identity theft occurs when someone uses your personal information
 2. Two or more Individuals (joint             The actual owner of the account or, If      such as your name, SSN, or other identifying Information, without your
    account) other than an account             combined funds, the first Individual on     permission, to commit fraud or other crimes. An identity thief may use
    maintained by an FFI                                                                   your SSN to get a |ob or may file a tax return using your SSN to receive
                                               the account'
                                                                                           a refund.                                                                             .:
 3. Two or more U.S. persons                   Each holder of the account                    To reduce your risk:
    (joint account maintained by an FFI)
                                                                                           • Protect your SSN,                                                              J.
 4. Custodial account of a minor               The minor'                                  • Ensure your employer is protecting your SSN, and
    (Uniform Gift to Minors Act)
 5. a. The usual revocable savings trust       The grantor-lrustee'                        * Be careful when choosing a tax preparer.
    (grantor Is also trustee)                                                                If your tax records are affected by Identity theft and you receive a
    b. So-called trust account that is not     The actual owner                            notice from the IRS, respond right away to the name and phone number
    a legal or valid trust under state law                                                 printed on the IRS notice or letter.
 6. Sole proprietorship or disregarded                                                        If your tax records are not currently affected by identity theft but you
                                               The owner*                                  think you are at risk due to a lost or stolen purse or wallet, questionable
    entity owned by an Individual
                                                                                           credit card activity or credit report, contact the IRS Identity Theft Hotline
  7. Grantor trust filing under Optional       The grantor                                 at 1-800-908-4490 or submit Form 14039.
     Form 1099 Filing Method 1 (see
                                                                                              For more Information, see Pub. 5027, Identity Theft Information for
     Regulations section 1.67l-4(b)(2)(i)
                                                                                           Taxpayers.
    (A))
                                                                                              Victims of Identity theft who are experiencing economic harm or a
       For this type of account:                    Give name and EIN of:
                                                                                           systemic problem, or are seeking help in resolving tax problems that
  B. Disregarded entity not owned by an        The owner
                                                                                           have not been resolved through normal channels, may be eligible for
     individual                                                                            Taxpayer Advocate Service (TAS) assistance. You can reach TAS by
  9. A valid tnjst, estate, or pension trust   Legal entity4                               calling theTAS toll-free case Intake line at 1-877-777-4778 or TTY/TDD
 10. Corporation or LLC electing               The corporation                             1-800-829-4059.
     corporate status on Form 8832 or                                                      Protect yourself from suspicious emails or phishing schemes.
     Form 2553                                                                             Phishing is the creation and use of email and websites designed to
                                                                                           mimic legitimate business emails and websites. The most common act
 11. Association, club, religious,             The organization
                                                                                           is sending an email to a user falsely claiming to be an established
     charitable, educational, or other tax-                                                legitimate enterprise in an attempt to scam the user Into surrendering
     exempt organization                                                                   private Information that will be used for Identity theft.
12. Partnership or multi-member LLC            The partnership
13. A broker or registered nominee             The broker or nominee




                                                                                Exhibit B to Complaint                                                          23 of 26
       Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 37 of 42




                               KAUFMAN & KAUFMAN
                                       Attorneys at Law
                                    369 Pine Street, Suite 218
   . Alan M. Kaufman                                                          David J. Kaufman
                                    San Francisco, CA 94104
 Alan@KauftnanLawSF.com                                                  David@KaufmanLawSF.com
                                         (415) 956-7770
                                         (415) 956-7773 (Fax)

                                        December 17, 2018


Verizon Recovery
P.O.Box 650051
Dallas, TX 75265-0051


Re:    Jesse Kaufman
       Account no. 027332303800001


Dear Sir/Madam:

I am the father of Jesse Kaufman.

Enclosed is your letter dated November 29, 2018 concerning a write off account for unipaid
equipment charges for Jesse Kaufman.

Please be advised that Jesse Kaufman has never had an account with Verizon for service or
equipment.

You previously sent bills for service and equipment to Jesse Kaufman Upon receipt of the bills, I
wrote to you advising you that Jesse Kaufman never open an account with or purchased or leased
equipment from Verizon and that any transactions that may have occurred were by an imposter
using Jesse Kaufman’s personal Identification information without his knowledge or
authorization. In addition to using Jesse Kaufman’s stolen personal identity information in
transactions with Verizon, the person or persons involved also used Jesse Kaufman’s personal
identification information to purchase 2 automobiles. Presumably you researched the matter
based on the information I previously provided and determined that Jesse Kaufman had no
liability to Verison as you ceased billing him.

Now, months after the matter was resolved, you are again attempting to involve Jesse Kaufman
in your attempts to write off your losses when you know or should know that he has never
purchased or leased equipment from Verizon.

As Jesse has never had an account or purchased equipment from Verizon, he is not responding to
your request for information and it is requested that you provide confirmation that you have taken
appropriate action to insure that Jesse Kaufman does not incur any liability with IRS. If he does
incur liability as a result of your negligence in not correcting your records, it will be dealt with



                                     Exhibit C to Complaint                               24 of 26
            Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 38 of 42




    accordingly.

    If you have any questions, please contact me.




/   AMK/bek.
    Enel.




                                                                             ;


                                                                                    -v
                                                             >




                                          Exhibit C to Complaint         25 of 26
                                   Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 39 of 42



                verizon^
                P.O. BOX 650051
                DALLAS, TX 75265-0051




!
                                                                                                00 0014687
                                                                                                  P201
               JESSE KAUFMAN
               5145 PINECREST DR
               OAKLAND           CA 94605
*
i




                                                                    □ CORRECTED (II checked)
     CREDITOR'S name, street address, city, state, ZIP code, and telephone no.         1 Date of identifiable event           OMB Na 1545-1424

            VERIZON RECOVERY                                                               12/01/2018
            P.O. BOX 650051                                                            2 Amount of debt discharged
                                                                                       $ 2,280.00
                                                                                                                                2018                    CANCELLATION
            DALLAS, TX 75265-0051                                                                                                                            OF DEBT
                                                                                       3 Interest II included in box 2
                                                                                                                                 Form *8 099-C
            800-852-1922                                                               $ 0.00
     CREDITOR'S Federal identification no. DEBTOR'S identification number              4 Debt description                                                            CopyB
                                                                                           EQUIP WRITE-OFF                                                        For Debtor
                                                                                                                                                             This is Important tax
     DEBTOR’S name. Street address (including apt. no.), City, state, and ZIP code                                                                               information and is .
                                                                                                                                                            being furnished to the
                                                                                                                                                                  Internal Revenue
                                                                                                                                                                 Service. If you are
            JESSE KAUFMAN                                                                                                                                          required to file a
            5145 PINECREST DR '                                                        5 If checked, the debtor was personalty liable tor    _                return, a negligence
                                                                                          repayment of the debt......................... 9   IXl                    penaity or other
            OAKLAND..       • CA 94605                                                                                                                         . sanction may be •
                                                                                                                                                                 imposed on you if
                                                                                                                                                                    taxable income
                                                                                                                                                                   results from this
                                                                                                                                                               transaction and the
                                                                                                                                                            IRS determines that it
                                                                                                                                                                      has not been
     Account, number (see instructions)                                                6 Identifiable event code       7 Fair Market Valued property                      reported.
     027332303800001                                                                                  G            '   $
    Form 1039*0 ,                                                          (keep for your records.)                          Department of the Treasury • Internal Revenue Service




    Instructions for Debtor
                                                                                                                                                                                                   i
    .You received this lorm because a Federal Government agency or an                           Box 4. Shows a description ol the debt. It box 7 Is completed, box 4
     applicable financial entity (a creditor) has discharged (canceled or,                      also shows a description ot the property.
               fha?i? n!1?:                     hn             mThom ot          n               Box s-shows whether you were personally liable lor repayment ol the
                                               itch!    ol'fS won a^’rSou^S                      debt when lhe debt was created or, It modified, at the time of the last
     to hcl^de therdtechar^d<announ??r?^ourfncome°*ven^l°it IsTessThan*                         ™di“ SbePub 4681 ,orreP°rtl"?ln"nS(                          ^
     $600, on the "Other income- line ot your Form 1040. However you may                        Box 6. Shows the reason your creditor has tiled this torm.Tho codes
     not have to Include all ot the canceled debt In your Income. There are                     ln ,bls b°* are described In more detail In Pub. 4681. A—Bankruptcy;                               !
     exceptions and exclusions, such as bankruptcy and Insolvency. See                          8—Other Judicial debt rellel; C—Statute ot limitations or expiration of
     Pub. 4681, available at IRS.gov, lor more details. It an Identifiable event                deficiency period; D—Foreclosure election; E—Debt rellel from
     has occurred but the debt has not actually been discharged, then                           probate or similar proceeding; F— By agreement; G—Decision or
     Include any discharged debt In your Income In the year that It Is actually                 policy to d scontlnue collection; H—Expiration ot nonpayment testing
     discharged, unless an exception or exclusion applies to you In that year.                  period; or I—Other actual disci mi yd before Identillable event.
     Debtor's Identification number. For your protection, this form may                          Box 7.
    fnd^duarts^aTO/ide^cation^ulit^n™? or adoDtlcmttomaver                                      "•ln ,he same calendar year, a foreclosure or abandonment ot




    Account number. May show an account or other unique number the              conveyance In lieu ol foreclosure, the FMV Is generally the appraised
    creditor assigned to distinguish your account.
    Box T. Shows the date the earnest Identillabie event occurred or, at the
                                                                                 value ot the property. You may have Income or loss because ol the
                                                                                acquisition or abandonment. See Pub. 4681 for Information about
                                                                                                                                                                                     i
    creditor's discretion, the date ol an actual discharge that occurred        foreclosures> andI abandonments. If the property was your main home,
    beiore an identifiable event. See the code In box 6                         see Pub. 523 to figure any taxable gain or ordinary Income
    Box 2. Shows the amount ot debt either actually or deemed discharged.       Fdevelopments. For the latest Information about developments                                                       l
    Note. It you do not agree with the amount, contact your creditor.           relal®dJ° Form 1099-C and Its Instructions, such as legislation
    Box 3. Shows Interest it Included In the debt reported In box 2. See Pufc .          fer “Jey were,publlS,hed' 90,0 «**l*go«hmlOB9c.
    4681 to see II you must Include the Interest In gross Income.          tXnlDlt U TO UOITiplBint                                                                                     26 of 26
   Fax Server                                                6/4/2019 9:36:17 AM                                         PAGE            1/001                Fax Server
                              Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 40 of 42



2019-05—31 2:38 PM (PDT) To: +1 510-267-1546 From: +1 415-901—0504 Kaufman v. Verizon complaint, civil,                                                                                                Page 3/29



                                                                                                                                                                                             CM-010
         Tj^ojri                       Ch^ncf               (Rama. Stale Bar number, end eddreaef:                                                          FOR COURT US£ ONLY

          S. Chandler Visher, State Bar No. 52957
          268 Bush St.. #4600
                                                                                                                                            FILED BY FAX
          San Francisco. CA 94104                                                                                                             ALAMEDA COUNTY
              TELEPHONE NO.: (415) 901-0500                                            fax no.:   (415) 901-0504                                May 31, 2019
         attorney for (Name): Plaintiff Jesse Kaufman
       superior court of California, oounty of                          Alameda                                                                    CLERK OF
                   STREET ADDRESS: 1225 FallOn St.                                                                                          THE SUPERIOR COURT
        X                                                                                                                                   By Xian-xii Bowie, Deputy
                   MAILING ADDRESS: 1225 FallOtl St.
                  city and z:p code:     Oakland, CA 94162                                                                                  CASE NUMBER:
                          BRANCH NAME:   Rene C. Davidson Courthouse                                                                              RG19021474
            CASE NAME:
         Jesse Kaufman v. Verizon Communications, Inc., John Doe, Does I - X
           CIVIL CASE COVER SHEET                  Complex Case Designation
                                                                                                                                           CASE NUMBER-

        I J I Unlimited     I                      I Limited
              (Amount                                (Amount                       I        I Counter          I     I Joinder
                                                                                                                                           JUDGE:
              demanded                               demanded is
                                                       Filed with first appearance by defendant
              exceeds $25,000}                       $25,000 or less)
                                                            (Cal. Rules of Court, Rile 3.402)          DEPT:

                                      Items 1-6 below must be completed (see instructions on page 2).
       1. Check one box below for the case type that best describes this case:
          Auto Tort                                   Contract                                Provisionally Complex Civil Litigation
          ___ Auto (22)                               LJ Breach of contract/wananty (06)      (Ca*- Rules of Court, rulos 3.409-3.403)
                  __       Uninsured motorist (46)                             1           I Rule 3.740 collections(09).           I    I Antitmst/Trade regulation (03)
              Other PUPD/WD (Personal Injury/Property                          I    I Other collections (09)                       I     I Construction defect (10)
              Demage/Wronqfiil Death) Tort                                     l    I Insurance coverage (18)                      l     I Mass tort (40)
              I   I Asbestos (04)                                              f    I Other contract (37)                          I     I Securities litigation (28)
              □ Product liabaity (24)                                          Real Property                                        I   I Environmental/Toxic tort (30)
              I  I Medical malpractice (45)                                    I       I    Eminent domain/inverse                 I    I Insurance coverage claims arising from the
              □ Other PI/PD/WD (23)                                      condemnation (14)                                                above listed provisionally complex case
                                                                 I    I Wrongful eviction (33)                                            types (41)
               Non PI/PDAVD (Other) Tori
              1 ^ I Business tort/unfair business practice (07) l----- 1 Other real property (26)                             .    Enforcement of Judgment
              I          I Civil rights (08)                                   Unlawful Detainer           -                       I   I Enforcement of Judgment (20)
              I          I Defamation (13)                                     LJ           Commercial (31) >>'                    Miscellaneous Civil Complaint
              I          I Fraud (16)                                          I I Residential (32)                                □ RICO (27)
              LJ Intellectual property (19)                                    CJ Drags (38)                                       I    I Other complaint (not specified above) (42)
              LJ Professional negligence (25)                                  Judicial Review                                     Miscellaneous Civil Petition
              □ Other non-PI/PDAMD tort (35)                                   LJ Asset forfeiture (05)                            I   I Partnership and corporate governance (21)
               Employment                                                      LJ Petition re: arbitration award (11)              □ other petition (not specified above) (43)
              I I Wrongful termination (36)                                    LJ Writ of mandate (02)
              I I Other employment (15)                                        |____ |      Other judicial review (39)

       2. This case I V I is     I   I is not     complex under rule 3.400 of the California Rules of Court If the case Is complex, mark the
          fectors'requiring exceptional judicial management:
                  a. 1       I Large number of separately represented parties                           d. I       I Large number of witnesses
                  b. I V I Extensive motion practice raising difficult or novel                         e. I   1 Coordination with related actions pending in one or more courts
                      ___ Issues that will be time-consuming to resolve                                     ___ in other counties, states, or countries, or In a federal court
                  c. I       I Substantial amount of documentary evidence                                f. I V I Substantial postjudgment judicial supervision

       3. Remedies sought (check all that apply): a.I V I monetary                                     b.l V I nonmonetary: declaratory or injunctive relief                    c. I V Ipunllive
       4. Number of causes of action (specify): 10
       5. This case I V I is     I   I is not a class action suit.                       /H
       6. If (here are any known related cases, file and serve a notice of related case.AYpu
       Date: May 31, 2019
                                S. Chandler Visher
                                               (TYPE OR PRINT NAME)                                                               (SIGNATURE OF PARTY OR ATTORNEY FOlVPARTy)

                                                                                     NOTICE
         •        Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
          .       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to fife may result
                  in sanctions.
         •        Fife this cover sheet in addition to any cover sheet required by local court rule.
         •        If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                  other parties to the action or proceeding.
         •        Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                               set of 2

       Form Adopted for Mandatory U&o                                                                                                         Cal. Rules nf Court, rules 2.30.3.220.1400-3.403. 3.740:
                                                                               CIVIL CASE COVER SHEET                                                 Cal. Standarts of Judicial Admtnlstraioo, aid. 3.10
         Judicial Council el CaMwTtia
          CM-010 (Rev. July 1.2007)                                                                                                                                                www.courtlnfo. ca.gov
                                                                                                                                                                              American LcgelNot. Inc,
                                                                                                                                                                              vww.Formsw&'Xtfaw.com
   Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 41 of 42


r LAW OFFICES OF S. CHANDLER                      4           r Verizon Communications, Inc.                1

  VTSHER
  Attn: Visher, S. Chandler
  268 Bush Street
L #4500                                           J           L                                             J
  San Francisco, CA 94104___

                    Superior Court of California, County of Alameda
                     Rene C. Davidson Alameda County Courthouse

 Kaufman                                                                 No. RG19021474
                                   Plaintif!7Petitioner(s)
                         VS.
                                                                     NOTICE OF HEARING
Verizon Communications, Inc.
                                Defendant/Respondent(s)
                  (Abbreviated Title)

           To each party or to the attomey(s) of record for each party herein:
           Notice is hereby given that the above-entitled action has been set for:
                                 Complex Determination Hearing
                                 Case Management Conference
           You are hereby notified to appear at the following Court location on the date and
           time noted below':
   Complex Determination Hearing:
   DATE: 07/10/2019 TIME: 09:00 AM DEPARTMENT: 21
   LOCATION: Administration Building, Fourth Floor
                 1221 Oak Street, Oakland
   Case Management Conference:
   DATE: 08/13/2019 TIME: 09:01AM DEPARTMENT: 21
   LOCATION: Administration Building, Fourth Floor
                1221 Oak Street, Oakland


     Pursuant to California Rules of Court, Rule 3.400 et seq. and Local Rule 3.250 (Unified Rules of
     the Superior Court, County of Alameda), the above-entitled matter is set for a Complex Litigation
     Determination Hearing and Initial Complex Case Management Conference.

     Department 21 issues tentative rulings on DomainWeb (w'w'w.alameda.courts.ca.gov/domainweb).
     For parties lacking access to DomainWeb, the tentative ruling must be obtained from the clerk at
     (510) 267-6937. Please consult Rule 3.30(c) of the Unified Rules of the Superior Court, County of
     Alameda, concerning the tentative ruling procedures for Department 21.

     Counsel or party requesting complex litigation designation is ordered to serve a copy of this notice
     on all parties omitted from this notice or brought into the action after this notice w'as mailed.

     All counsel of record and any unrepresented parties are ordered to attend this Initial Complex Case
     Management Conference unless otherwise notified by the Court.

     Failure to appear, comply with local rules or provide a Case Management Conference statement
     may result in sanctions. Case Management Statements may be filed by E-Delivery, by submitting \
     directly to the E-Delivery Fax Number (510) 267-5732. No fee is charged for this service. For
     further information, go to Direct Calendar Departments at
    Case 4:19-cv-03888-DMR Document 1 Filed 07/05/19 Page 42 of 42

       http://apps.aIameda.courts.ca.gov/domainweb.

       All motions in this matter to be heard prior to Complex Litigation Determination Hearing must be
       scheduled for hearing in Department 21.

       If the information contained in this notice requires change or clarification, please contact the
       courtroom clerk for Department 21 by e-mail at Dept.21@alameda.courts.ca.gov or by phone at
       (510) 267-6937.

       TELEPHONIC COURT APPEARANCES at Case Management Conferences may be available by
       contacting CourtCall, an independent vendor, at least 3 business days prior to the scheduled
       conference. Parties can make arrangements by calling (888) 882-6878, or faxing a service request
       form to (888) 883-2946. This service is subject to charges by the vendor.


       Dated: 06/04/2019                     Chad Finke Executive Officer'/ Clerk of the Superior Court

                                                 By
                                                                                  Deputy Clerk
                                     CLERK'S CERTIFICATE OF MAILING
I certify that the following is tme and correct: I am the clerk of the above-named court and not a party to
this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on the date
stated below', in the United States mail at Alameda County, California, following standard court practices.
                Executed on 06/04/2019.

                                                 By
                                                                                  Deputy Clerk
